Exhibit 10.1
EXECUTION COPY
 
$100,000,000 Revolving Loan
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
July 3, 2008
Among
ION GEOPHYSICAL CORPORATION,
ION INTERNATIONAL S.À R.L.
The Guarantors Party Hereto,
The Lenders Party Hereto,
HSBC BANK USA, N.A.,
as Administrative Agent, Joint Bookrunner and Joint Lead Arranger,
ABN AMRO INCORPORATED,
as Joint Bookrunner and Joint Lead Arranger
and
CITIBANK, N.A.,
as Syndication Agent
                                                                               
                           
      
 

                                              
Andrews Kurth LLP
Counsel to the Administrative Agent

 



--------------------------------------------------------------------------------



 



          AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
July 3, 2008, (the “Effective Date”), among ION GEOPHYSICAL CORPORATION, a
Delaware corporation (the “Domestic Borrower”), ION INTERNATIONAL S.À R.L., a
Luxembourg private limited company (société à responsabilité limitée), having
its registered office at 560A rue de Neudorf, L-2220 Luxembourg, with a share
capital of EUR12,500, and registered with the Luxembourg Register of Commerce
and Companies under the number B-135.679 (the “Foreign Borrower” and together
with the Domestic Borrower, the “Borrowers”) the Guarantors party hereto, the
Lenders party hereto, HSBC BANK USA, N.A. (“HSBC”), as Administrative Agent,
Joint Lead Arranger and Joint Bookrunner, ABN AMRO INCORPORATED, as Joint Lead
Arranger and Joint Bookrunner (“ABN AMRO”, in such capacity and together with
HSBC, the “Arrangers”) and CITIBANK, N.A., as Syndication Agent.
PRELIMINARY STATEMENT:
          WHEREAS, the Domestic Borrower, Citibank, N.A, as administrative
agent, and the lenders thereto are parties to that certain Credit Agreement
dated March 22, 2007 (as amended by that certain First Amendment to Credit
Agreement dated February 28, 2008, and as otherwise amended, supplemented or
modified prior to the date hereof, the “Original Agreement”) whereby the lenders
party thereto (the “Existing Lenders”) extended credit to the Domestic Borrower
in the form of loans and letters of credit; and
          WHEREAS, the parties hereto desire to enter into this Agreement, which
shall amend and restate the Original Agreement and provide that the Lenders will
commit to make revolving credit loans up to an initial principal amount of
$100,000,000, and participate in Letters of Credit from time to time pursuant to
the terms of this Agreement.
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants set forth herein, the Borrowers, Guarantors, the Administrative Agent,
the Arrangers and the Lenders agree as follows:
ARTICLE I
Definitions
     SECTION 1.01 Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar and
Alternative Currency Borrowing for any Interest Period, an interest rate per
annum (rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the
applicable LIBO Rate for such Interest Period multiplied by (b) the Statutory
Reserve Rate.

 



--------------------------------------------------------------------------------



 



          “Administrative Agent” means HSBC Bank USA, N.A., in its capacity as
administrative agent for the Lenders hereunder.
          “Administrative Questionnaire” means an administrative questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agreement” has the meaning set forth in the introductory paragraph
hereof.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
          “Alternative Currency” means with respect to any Loan or Letter of
Credit, Euros or Pounds Sterling.
          “Alternative Currency Borrowing” means a Borrowing comprised of one or
more Alternative Currency Loans or an Alternative Currency Letter of Credit.
          “Alternative Currency Letter of Credit” means a Letter of Credit
requested in an Alternative Currency.
          “Alternative Currency Loan” means a Loan requested in an Alternative
Currency with respect to which a Borrower shall have elected an interest rate
based on the LIBO Rate.
          “Applicable Margin” means, on any day, the applicable per annum
percentage set forth at the appropriate intersection in the table shown below,
based on the Leverage Ratio for the most recently ended trailing four-quarter
period with respect to which the Domestic Borrower is required to have delivered
the financial statements and Compliance Certificate pursuant to Section 5.01
hereof (as such Leverage Ratio is reflected in the Compliance Certificate
delivered under Section 5.01(c) by the Domestic Borrower in connection with such
financial statements):

              Level   Leverage Ratio   LIBO Rate Margin   ABR Margin
I
  <0.75x   1.875%   0.375%
II
  ³0.75x<1.25x   2.125%   0.625%
III
  ³1.25x<1.75x   2.375%   0.875%
IV
  ³1.75x<2.25x   2.625%   1.125%
V
  ³2.25x   2.875%   1.375%

2



--------------------------------------------------------------------------------



 



Each change in the Applicable Margin shall take effect on each date on which
such financial statements and Compliance Certificate are required to be
delivered pursuant to Section 5.01, commencing with the date on which such
financials statements and Compliance Certificate are required to be delivered
for the four-quarter period ending June 30, 2008. Notwithstanding the foregoing,
for the period from the Effective Date through the receipt of financial
statements and Compliance Certificate are required to be delivered pursuant to
Section 5.01 for the fiscal quarter ended June 30, 2008, the Applicable Margin
shall be determined at Level I. In the event that any financial statement
delivered pursuant to Section 5.01 is shown to be inaccurate when delivered
(regardless of whether this Agreement or the Revolving Loan Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin for any period
(an “Applicable Period”) than the Applicable Margin applied for such Applicable
Period, and only in such case, then the Domestic Borrower shall immediately
(i) deliver to the Administrative Agent corrected financial statements for such
Applicable Period, (ii) determine the Applicable Margin for such Applicable
Period based upon the corrected financial statements, and (iii) immediately pay
to the Administrative Agent the accrued additional interest owing as a result of
such increased Applicable Margin for such Applicable Period, which payment shall
be promptly applied by the Administrative Agent in accordance with
Section 2.16(a). This provision is in addition to the rights of the
Administrative Agent and the Lenders with respect to Section 2.11(d) and their
other respective rights under this Agreement. If the Domestic Borrower fails to
deliver the financial statements and corresponding Compliance Certificate to the
Administrative Agent at the time required pursuant to Section 5.01, then
effective as of the date such financial statements and corresponding Compliance
Certificate were required to the delivered pursuant to Section 5.01, the
Applicable Margin shall be determined at Level V and shall remain at such level
until the date such financial statements and corresponding Compliance
Certificate are so delivered by the Domestic Borrower.
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the total Revolving Loan Commitments represented by such Lender’s
Revolving Loan Commitment. If the Revolving Loan Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the Revolving
Loan Commitments most recently in effect, giving effect to any assignments.
          “Approved Fund” has the meaning assigned to such term in
Section 10.04.
          “Arrangers” has the meaning given in the preamble hereto.
          “Asset Sale” means the sale, transfer, lease or disposition by a
Borrower or any of its respective Subsidiaries to any Person other than a
Borrower or any of its respective Subsidiaries of (i) any of the Equity
Interests in the Foreign Borrower or any of the Domestic Borrower’s respective
Subsidiaries, (ii) substantially all of the assets of any division or line of
business of a Borrower or any of its respective Subsidiaries, or (iii) any other
assets (whether tangible or intangible) of a Borrower or any of its respective
Subsidiaries (including, without limitation, any accounts receivable but
excluding (a) inventory sold in the ordinary course of business, (b) Permitted
Investments, (c) Margin Stock, and (d) obsolete, worn out or surplus equipment).

3



--------------------------------------------------------------------------------



 



          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.04), and accepted by the Administrative Agent, in
substantially the form of Exhibit 1.01A or any other form approved by the
Administrative Agent.
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Credit Termination
Date and the date of termination of all of the Revolving Loan Commitments as set
forth herein.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrowers” means the Domestic Borrower and the Foreign Borrower.
          “Borrowing” means Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of any Loan to which the LIBO Rate
is applicable, as to which a single Interest Period is in effect.
          “Borrowing Request” means a request by either Borrower for a Borrowing
in accordance with Section 2.03.
          “Business Acquisition” means (i) an Investment by a Borrower or any of
its respective Subsidiaries in any other Person pursuant to which such Person
shall become a Subsidiary or shall be merged into or consolidated with a
Borrower or any of its respective Subsidiaries or (ii) an acquisition by a
Borrower or any of its respective Subsidiaries of the property and assets of any
Person (other than a Borrower or any of its Subsidiary) that constitute
substantially all of the assets of such Person or any division or other business
unit of such Person.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City, New York or Houston, Texas are
authorized or required by Law to remain closed; provided that, when used in
connection with a Eurodollar Loan or an Alternative Currency Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits or Alternative Currencies in the London interbank
market (and if the Borrowings which are the subject of a borrowing, drawing,
payment, reimbursement or rate selection are denominated in Euros, the term
“Business Day” shall also exclude any day that is not a TARGET day).
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Change in Law” means (a) the adoption of any Law after the date of
this Agreement, (b) any change in any Law or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender or the

4



--------------------------------------------------------------------------------



 



Issuing Lender (or, for purposes of Section 2.14(b), by any lending office of
such Lender or by such Lender’s or the Issuing Lender’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
Law) of any Governmental Authority made or issued after the date of this
Agreement.
          “Change of Control” means (a) any Person or group (within the meaning
of Rule 13d-5 of the Commission under the Securities Exchange Act of 1934 as in
effect on the date hereof) shall become the beneficial owner (as defined in
Rule 13d-3 of the Commission under the Securities Exchange Act of 1934 as in
effect on the date hereof) of issued and outstanding Equity Interests of the
Domestic Borrower representing more than 35% of the aggregate voting power in
elections for directors of the Domestic Borrower on a fully diluted basis; or
(b) a majority of the members of the board of directors of the Domestic Borrower
shall cease to be either (i) Persons who were members of the board of directors
on the Effective Date or (ii) Persons who became members of such board of
directors after the Effective Date and whose election or nomination was approved
by a vote or consent of the majority of the members of the board of directors
that are either described in clause (i) above or who were elected under this
clause (ii).
          “Citibank Letters of Credit” means those letters of credit described
on Schedule 1.01A-2.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Collateral” means all of the property of any Obligor described in any
of the Security Documents.
          “Commission” means the Securities and Exchange Commission as
constituted under the Securities Exchange Act of 1934, or, if at any time such
Commission is not existing and performing the duties now assigned to it, then
the body performing such duties at such time.
          “Commitment Fee Rate” means, on any day, the applicable per annum
percentage set forth at the appropriate intersection in the table shown below,
based on the Leverage Ratio for the most recently ended trailing four-quarter
period with respect to which the Domestic Borrower is required to have delivered
the financial statements pursuant to Section 5.01 hereof (as such Leverage Ratio
is reflected in the Compliance Certificate delivered under Section 5.01(c) by
the Domestic Borrower in connection with such financial statements):

          Level   Leverage Ratio   Commitment Fee Rate
I
  <0.75x   0.300%
II
  ³0.75x<1.25x   0.325%
III
  ³1.25x<1.75x   0.350%
VI
  ³1.75x<2.25x   0.400 %
V
  ³2.25x   0.450%

5



--------------------------------------------------------------------------------



 



Each change in the Commitment Fee Rate shall take effect on each date on which
such financial statements and Compliance Certificate are required to be
delivered pursuant to Section 5.01, commencing with the date on which such
financials statements and Compliance Certificate are required to be delivered
for the four-quarter period ending June 30, 2008. Notwithstanding the foregoing,
for the period from the Effective Date through the date the financial statements
and Compliance Certificate are required to be delivered pursuant to Section 5.01
for the fiscal quarter ended June 30, 2008, the Commitment Fee Rate shall be
determined at Level I. In the event any financial statement delivered pursuant
to Section 5.01 is shown to be inaccurate when delivered (regardless of whether
this Agreement or the Revolving Loan Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
a higher Commitment Fee Rate for any period (an “Applicable Commitment Fee
Period”) than the Commitment Fee Rate applied for such Applicable Commitment Fee
Period, and only in such case, then the Domestic Borrower shall immediately
(i) deliver to the Administrative Agent corrected financial statements for such
Applicable Commitment Fee Period, (ii) determine the Commitment Fee Rate for
such Applicable Commitment Fee Period based on the corrected financial
statements, and (iii) immediately pay to the Administrative Agent the additional
accrued commitment fees owing as a result of such increased Commitment Fee Rate
for such Applicable Commitment Fee Period, which payment shall be promptly
applied in accordance with Section 2.16(a). This provision is in addition to the
rights of the Administrative Agents and Lenders with respect to Section 2.11(d)
and their other respective rights under this Agreement. If the Domestic Borrower
fails to deliver the financial statements and corresponding Compliance
Certificate to the Administrative Agent at the time required pursuant to
Section 5.01, then effective as of the date such financial statements and
corresponding Compliance Certificate were required to the delivered pursuant to
Section 5.01, the Commitment Fee Rate shall be determined at Level V and shall
remain at such level until the date such financial statements and corresponding
Compliance Certificate are so delivered by the Domestic Borrower.
          “Commitment Increase Agreement” means a Commitment Increase Agreement
entered into by a Lender in accordance with Section 2.18 and accepted by the
Administrative Agent substantially in the form of Exhibit 1.01B, or any other
form approved by Administrative Agent.
          “Commitment Increase Notice” has the meaning assigned to such term in
Section 2.18.
          “Compliance Certificate” means the certificate required to be
delivered pursuant to Section 5.01(c).
          “Consolidated Capital Expenditures” means, for any period, the
expenditures for additions to property, plant and equipment and other capital
expenditures for such period, as the same are or would be set forth in a
consolidated statement of cash flows of the Domestic Borrower and its
Subsidiaries for such period.
          “Consolidated Capital Lease Obligations” means, for any period, the
Capital Lease Obligations for such period, as the same are or would be set forth
in a consolidated statement of cash flows of the Domestic Borrower and its
Subsidiaries for such period.

6



--------------------------------------------------------------------------------



 



          “Consolidated EBITDA” means, for any period and for any Person,
Consolidated Net Income of such Person for such period plus, to the extent
deducted in determining Consolidated Net Income for such period, the aggregate
of (i) Consolidated Interest Expense, (ii) income tax expense and
(iii) depreciation, amortization and other similar non-cash charges. The
Consolidated EBITDA of any Person acquired subsequent to the Effective Date
shall be, as of the date of acquisition, without duplication, said Person’s
Consolidated EBITDA calculated for the most recently completed twelve month
period ended prior to such acquisition and, thereafter, its Consolidated EBITDA
calculated on a rolling four quarter basis.
          “Consolidated Indebtedness” means, for any period, the consolidated
Indebtedness of the Domestic Borrower and its Subsidiaries determined on a
consolidated basis for such period.
          “Consolidated Interest Expense” means, for any period and for any
Person, the sum of aggregate interest expense of such Person and its
Subsidiaries determined on a consolidated basis for such period.
          “Consolidated Net Income” means, for any period and for any Person,
the net income of such Person and its subsidiaries, determined on a consolidated
basis for such period, exclusive of the effect of any extraordinary gains or
losses.
          “Control” means the power, direct or indirect, to vote 35% or more of
the voting power for the election of directors (or the individuals performing
similar functions) of such Person.
          “Convertible Notes” means (i) the Senior Convertible Notes and
(ii) any other senior unsecured convertible notes, subordinated unsecured
convertible notes or senior subordinated unsecured convertible notes, in each
case, issued by the Domestic Borrower in one or more transactions after the
Effective Date that are mandatorily convertible on a stated date into a fixed
number of the Domestic Borrower’s common shares and not otherwise convertible.
          “Convertible Preferred Stock” means (i) the Existing Convertible
Preferred Stock and (ii) any other capital stock of the Domestic Borrower, in
each case, issued by the Domestic Borrower in one or more transactions after the
Effective Date that are mandatorily convertible on a stated date into a fixed
number of the Domestic Borrower’s common shares and not otherwise convertible.
          “Default” means any event or condition that constitutes an Event of
Default or that upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Default Rate” means (a) with respect to the Loans, the rate otherwise
applicable to such Loans plus 2%, and (b) with respect to all other amounts, the
rate otherwise applicable to ABR Loans plus 2%.
          “Dollars” or “$” refers to lawful money of the United States of
America.
          “Domestic Borrower” has the meaning given in the preamble hereto.

7



--------------------------------------------------------------------------------



 



          “Domestic Guarantors” means (i) ION Exploration Products (USA) Inc., a
Delaware corporation, (ii) I/O Marine Systems Inc., a Louisiana corporation,
(iii) GX Technology Corporation, a Texas corporation and (iv) each of the
Domestic Borrower’s existing and subsequently acquired or organized Material
Domestic Subsidiaries.
          “Domestic Revolving Lender” means a Lender that makes a Domestic
Revolving Loan to the Domestic Borrower.
          “Domestic Revolving Loans” means a Loan made to the Domestic Borrower
pursuant to Section 2.01(b).
          “Domestic Security Agreement” means a Security and Pledge Agreement
securing the Domestic Revolving Loans and the guarantees thereof.
          “Domestic Subsidiary” means a Subsidiary organized or formed under the
laws of the United States of America or any state, jurisdiction or territory
thereof.
          “Dutch Guarantor” means a Guarantor that is incorporated in The
Netherlands.
          “Dutch Obligors” means a borrower that is incorporated in The
Netherlands or a Dutch Guarantor.
          “Effective Date” has the meaning given in the preamble hereto.
          “EMU” means the economic and monetary union in accordance with the
Treaty of Rome 1957, as amended by the Single European Act 1986, the Maastricht
Treaty of 1992 and the Amsterdam Treaty of 1998.
          “Environmental Laws” means all Laws, notices or agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers or any of their Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or, to the knowledge of Borrower, threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

8



--------------------------------------------------------------------------------



 



          “Equivalent Amount” means, on any day, with respect to any Alternative
Currency, the amount of an Alternative Currency into which an amount of Dollars
may be converted based on the rate at which Dollars may be exchanged into such
Alternative Currency, or the amount of Dollars into which an Alternative
Currency may be converted based on the rate at which such Alternative Currency
may be exchanged into Dollars, as set forth at approximately 12:00 noon, Eastern
time, on such date on the Reuters World Currency Page for such Alternative
Currency. In the event that such rate does not appear on any Reuters World
Currency Page, the Equivalent Amount with respect to such Alternative Currency
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be reasonably selected by the Administrative
Agent or, in the event no such service is selected, such Equivalent Amount shall
instead be calculated on the basis of the arithmetical mean of the buy and sell
spot rates of exchange on the Administrative Agent for such Alternative Currency
on the London market at 12:00 noon, Eastern time, on such date for the purchase
of Dollars with such Alternative Currency or the purchase of such Alternative
Currency with Dollars, for delivery two Business Days later; provided, that if
at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent, after consultation with the Borrowers,
may use any reasonable method it deems appropriate to determine such rate, and
such determination shall be conclusive absent manifest error.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Domestic Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Domestic Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Domestic Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Domestic Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Domestic Borrower
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from the Domestic Borrower or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.
           “Euro” “Euros” and “€” mean the currency of the participating member
states of the EMU.

9



--------------------------------------------------------------------------------



 



          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Event of Default” has the meaning assigned to such term in
Section 7.01.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of a Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which a Borrower is located and (c) in the case of
a Foreign Lender (other than an assignee pursuant to a request by the Borrowers
under Section 2.17(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.15(f), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from a Borrower with respect to such withholding tax pursuant to
Section 2.15(b).
          “Existing Lenders” has the meaning assigned to such term in the first
preliminary statement.
          “Existing Letters of Credit” means those certain letters of credit
described on Schedule 1.01A-1.
          “Existing Convertible Preferred Stock” means those certain
(i) Series D-1 Cumulative Convertible Preferred Stock issued pursuant to the
terms of the Certificate of Rights and Preferences of Series D-1 Cumulative
Convertible Preferred Stock dated February 16, 2005, (ii) Series D-2 Cumulative
Convertible Preferred Stock issued pursuant to the terms of the Certificate of
Rights and Preferences of Series D-2 Cumulative Convertible Preferred Stock
dated December 6, 2007, (iii) Series D-3 Cumulative Convertible Preferred Stock
issued pursuant to the terms of the Certificate of Rights and Preferences of
Series D-3 Cumulative Convertible Preferred Stock dated effective as of
February 21, 2008 and (iv) shares issued in accordance with the terms of Section
1(c) of that certain Agreement dated as of February 15, 2005 between the
Domestic Borrower and Fletcher International, Ltd.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

10



--------------------------------------------------------------------------------



 



          “Fee Letter” means the letter agreement dated July 2, 2008, among the
Borrowers and the Administrative Agent pertaining to certain fees payable to the
Administrative Agent.
          “Financial Officer” with respect to a Borrower, means the chief
financial officer, principal accounting officer, treasurer or controller of such
Borrowers, or any authorized signatory of such Borrowers.
          “Fixed Charge Coverage Ratio” means, at any date, the ratio of
(i) Consolidated EBITDA less the sum of: (A) cash income tax expense,
(B) non-financed Consolidated Capital Expenditures and (C) capitalized research
and development costs; to (ii) the sum of (A) scheduled payments of (x) lease
payments and (y) payments of principal Indebtedness, (B) Consolidated Interest
Expense actually paid and (C) dividends paid in cash, in each case for the
period of four consecutive fiscal quarters most recently ended on or prior to
such date for which financial information is available.
          “Foreign Borrower” has the meaning given in the preamble hereto.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Domestic Borrower is located. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
          “Foreign Guarantors” means (i) the Domestic Borrower, (ii) the
Domestic Guarantors, (iii) Concept Systems Limited, a private limited company
incorporated under the law of Scotland, (iv) I/O Cayman Islands Ltd., an
exempted company incorporated in the Cayman Islands, (v) ION International
Holdings L.P., a Bermuda limited partnership, (vi) Sensor Nederland B.V., a
private company incorporated under the laws of The Netherlands, and (vii) each
of the Foreign Borrower’s existing and subsequently acquired or organized wholly
owned Material Foreign Subsidiaries.
          “Foreign Revolving Lender” means a Lender that makes a Foreign
Revolving Loan to the Foreign Borrower.
          “Foreign Revolving Loans” means a Loan made to the Foreign Borrower
pursuant to Section 2.01(c).
          “Foreign Security Agreement” means (i) the Security and Pledge
Agreement securing the Foreign Revolving Loans and the guarantees thereof and
(ii) any other agreement or contract under the law of any foreign jurisdiction
necessary or desirable to subject the assets of a Material Foreign Subsidiary or
the Foreign Borrower to a valid, perfected security interest in any property as
collateral for the Obligations owing by the Foreign Borrower and each of the
Foreign Guarantors in form and substance satisfactory to the Administrative
Agent.
          “Foreign Subsidiary” means any Subsidiary of the Domestic Borrower
that is not organized or incorporated in the United States or any State or
territory thereof.

11



--------------------------------------------------------------------------------



 



          “GAAP” means generally accepted accounting principles in the United
States of America in effect from time to time.
          “Governmental Approval” means (i) any authorization, consent,
approval, license, waiver, ruling, permit, tariff, rate, certification,
exemption, filing, variance, claim, order, judgment, decree, sanction or
publication of, by or with; (ii) any notice to; (iii) any declaration of or
with; or (iv) any registration by or with, or any other action or deemed action
by or on behalf of, any Governmental Authority.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation to purchase (or to advance or supply
funds for the purchase of) any security for the payment thereof, (b) to purchase
or lease property, securities or services for the purpose of assuring the owner
of such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided, that the term guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Guarantees” means the guarantees issued pursuant to this Agreement as
contained in Article IX hereof.
          “Guarantors” means, as applicable, the Domestic Guarantors and/or the
Foreign Guarantors.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law, and any petroleum, petroleum
products or petroleum distillates and associated oil or natural gas exploration,
production and development wastes that are not exempted or excluded from being
defined as “hazardous substances”, “hazardous materials”, “hazardous wastes” and
“toxic substances” under such Environmental Laws.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind (excluding deposits from customers of Borrower or its
Subsidiaries in the ordinary course of business),

12



--------------------------------------------------------------------------------



 



(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business that are not more than ninety (90) days past
due), (e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(j) any other items required to be listed as a liability under GAAP. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Intangible Assets” means assets that are considered to be intangible
assets under GAAP, including customer lists, goodwill, computer software,
copyrights, trade names, trademarks, patents, franchises, licenses, unamortized
deferred charges, unamortized debt discount and capitalized research and
development costs provided that Intangible Assets shall expressly exclude the
multi-client data library.
          “Intellectual Property” has the meaning given in Section 3.10.
          “Interest Election Request” means a request by either Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.06 and
substantially in the form attached hereto as Exhibit 2.06 or such other form
reasonably acceptable to the Administrative Agent.
          “Interest Payment Date” means (a) with respect to any ABR Loan, the
last day of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.
          “Interest Period” means with respect to any Eurodollar Borrowing and
any Alternative Currency Borrowing, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter and if available to all
Lenders, nine or twelve months, as a Borrower may elect; provided, that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest

13



--------------------------------------------------------------------------------



 



Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
          “Investment” means (i) any direct or indirect purchase or other
acquisition by any Borrower or any of their Subsidiaries of, or of a beneficial
interest in, any Equity Interests of any other Person (including any Subsidiary
of a Borrower) and (ii) any loan, advance (other than advances to employees for
moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contribution by any
Borrower or any of their Subsidiaries to any other Person (other than, in the
case of a Borrower, to a Subsidiary or, in the case of a Subsidiary, to a
Borrower or another such Subsidiary). The amount of any investment shall be the
original cost of such investment plus the cost of all additions thereto, without
any adjustments for increases or decreases in value, or write-ups, write-downs
or write-offs with respect to such Investment.
          “Issuing Lender” means a Lender, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.04(i). The Issuing Lender may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Lender, in
which case the term “Issuing Lender” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.
          “Joinder Agreement” means a Joinder Agreement substantially in the
form of Exhibit 1.01C or such other form as the Administrative Agent shall
approve executed by any new Material Domestic Subsidiary making such Subsidiary
a Guarantor.
          “Law” means all laws, statutes, treaties, ordinances, codes, acts,
rules, regulations, Government Approvals and Orders of all Governmental
Authorities, whether now or hereafter in effect.
          “LC Disbursement” means a payment made by the Issuing Lender pursuant
to a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of a Borrower or converted into a Revolving Loan pursuant to Section 2.04(e) at
such time. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.
          “Lender Swap Agreement” means any Swap Agreement between or among
either Borrower or one or more of their respective Subsidiaries and any Lender
or any Affiliate of any Lender, in each case, entered into in compliance with
Section 6.06.
          “Lenders” means the Persons listed on Schedule 2.01 as Lenders, any
other Person that shall become a Lender hereto pursuant to a New Lender
Agreement and any other

14



--------------------------------------------------------------------------------



 



Person that shall have become a Lender hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement and the Citibank Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.
          “Leverage Ratio” means, at any date, for the Domestic Borrower and its
Subsidiaries, the ratio of (i) Total Funded Debt as of such date to
(ii) Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date for which financial information is
available.
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on, in the case of Dollars, Reuters BBA
Libor Rates Page 3750 and, in the case of any Alternative Currency, the
appropriate page of such service which displays British Bankers Association
Interest Settlement Rates for deposits in such Alternative Currency (or, in each
case, on any successor or substitute page of such service, or any successor to
or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in the relevant currency in the London
interbank market) at approximately 12:00 noon, Eastern time, two (2) Business
Days prior to (or, in the case of Loans denominated in Pounds Sterling, on the
day of) the commencement of such Interest Period, as the rate for deposits in
the relevant currency with a maturity comparable to such Interest Period. In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate at which deposits in the relevant currency in an Equivalent
Amount of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
12:00 noon, Eastern time, two (2) Business Days prior to the commencement of
such Interest Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset to secure or provide for the payment of any obligation of
any Person, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
          “Loan Documents” means this Agreement, any promissory notes executed
in connection herewith, the Letters of Credit (and any applications therefor and
reimbursement agreements relating thereto), the Security Documents, the Fee
Letter, and any other agreements and documents executed and delivered in
connection with this Agreement.
          “Loans” means all Revolving Loans made by the Lenders to a Borrower
pursuant to this Agreement.

15



--------------------------------------------------------------------------------



 



          “Luxembourg Guarantor” means any Foreign Guarantor incorporated or
having its registered office in Luxembourg.
          “Margin Stock” shall have the meaning given to such term in Board
Regulation U.
          “Material Adverse Effect” means a material adverse effect on (i) the
business, assets, operations, property or condition (financial or otherwise) of
the Borrowers and their Subsidiaries taken as a whole, (ii) the ability of any
of the Obligors to perform its obligations under the Loan Documents to which
such Obligor is a party, (iii) the validity or enforceability of any of the Loan
Documents, or (iv)  the rights and remedies of the Administrative Agent and the
Lenders under the Loan Documents.
          “Material Contract” means any contract or agreement, written or oral,
to which a Borrower or any of its Subsidiaries is a party (other than the Loan
Documents) that is listed as a “Material Contract” in the most recently filed
Form 10-K of the Domestic Borrower.
          “Material Domestic Subsidiary” means a Subsidiary of the Domestic
Borrower that (i) is a Domestic Subsidiary and (ii) holds assets having a book
value of $50,000,000 or more.
          “Material Foreign Subsidiary” means any Subsidiary of the Domestic
Borrower (other than the Foreign Borrower) that (i) is a Foreign Subsidiary and
(ii) holds assets having a book value of $50,000,000 or more.
          “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit) or obligations in respect of one or more Swap Agreements, of
any one or more of the Borrowers and its respective Subsidiaries in an aggregate
principal amount exceeding $20,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of a Borrower or any of
its Subsidiaries in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that such
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Worth” means, as of any date of determination, for the Domestic
Borrower and its Subsidiaries on a consolidated basis, the sum of
(i) Shareholders’ Equity of the Domestic Borrower and its Subsidiaries
(ii) outstanding Convertible Preferred Stock and (iii) the outstanding
Convertible Notes; provided that if the Convertible Preferred Stock and the
Convertible Notes ever account for more than fifty percent (50%) of the
aggregate Net Worth, any such excess over fifty percent (50%) shall not be
considered in calculating Net Worth.
          “New Lender” has the meaning set forth in Section 2.18.

16



--------------------------------------------------------------------------------



 



          “New Lender Agreement” means a New Lender Agreement entered into by a
New Lender in accordance with Section 2.18 and accepted by the Administrative
Agent in the form of Exhibit 1.01D, or any other form approved by Administrative
Agent.
          “Note” has the meaning set forth in Section 2.08(g).
          “Obligations” means all of the duties, obligations and liabilities of
any kind of any Borrower and each Guarantor hereunder or under any of the Loan
Documents.
          “Obligors” means the Borrowers and each Guarantor.
          “Order” means an order, writ, judgment, award, injunction, decree,
ruling or decision of any Governmental Authority or arbitrator.
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any of the other Loan
Documents.
          “Participant” has the meaning set forth in Section 10.04.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Petition Date” has the meaning set forth in Section 9.02.
          “Permitted Investments” means:
          (a) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed or insured by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;
          (b) investments in commercial paper maturing within one year from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of at least A-1 from Standard & Poor’s Rating Service and P-1 from
Moody’s Investor’s Service, Inc.;
          (c) investments in certificates of deposit, banker’s acceptances and
time deposits maturing within three (3) years from the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the Laws of the United States of America or any State thereof
that has a combined capital and surplus and undivided profits of not less than
$500,000,000 or any Lender;
          (d) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;

17



--------------------------------------------------------------------------------



 



          (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated or invest solely in the assets described in clauses
(a) through (d) above and (iii) have portfolio assets of at least $500,000,000;
          (f) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within three (3) years after the
date of acquisition and having, at such date, the highest rating obtainable from
either S&P or Moody’s;
          (g) any interest bearing account at, or certificate of deposit
maturing not more than three (3) years after such time issued by, a U.S. savings
and loan association which has a rating of “A-” or better from S&P or a rating
of “A3” or better from Moody’s on its long term unsecured debt and which has
combined capital and surplus and undivided profits of not less than
$500,000,000;
          (h) any interest bearing account at, or certificate of deposit
maturing not more than one year after such time, payable in U.S. Dollars and
issued by, (i) a foreign banking institution or foreign branch of a U.S. banking
institution, which banking institution has a rating of “A-” or better from S&P
or a rating of “A3” or better from Moody’s on its long-term unsecured debt and
combined capital and surplus and undivided profits of not less than
$500,000,000, or (ii) any foreign subsidiary of a U.S. banking institution,
which U.S. banking institution has a rating of “A-” or better from S&P or a
rating of “A3” or better from Moody’s and which subsidiary has combined capital
and surplus and undivided profits of not less than $500,000,000 or (iii) by any
Lender;
          (i) any evidence of Indebtedness (including variable rate demand
notes), maturing not more than three (3) years after such time, issued by any
State of the United States, by any county or municipality organized or
incorporated under the laws of any State of the United States or by any agency
or subdivision of any of the foregoing, in each case rated “A-” or better by S&P
or rated “A3” or better by Moody’s;
          (j) any auction rate or preferred securities issued by domestic or
foreign corporations, municipalities, or closed-end management investment
companies and are designed as short term money market instruments rated “A-” or
better by S&P or rated “A3” or better by Moody’s, provided that such Investment
will not result in any violation of F.R.S. Board Regulation U and further
provided that the Domestic Borrower’s aggregate ownership interest of all of the
Obligors does not exceed (and is not convertible into shares which exceed) 5% of
the issuer’s outstanding shares entitled to vote unless such ownership interest
is acquired pursuant to a merger agreement between or among one or more Obligors
and such issuer);
          (k) any mutual funds or similar investment vehicles investing
primarily in Investments of the types set forth in the foregoing clauses
(a) through (j), provided that ratings requirements shall be applicable to the
mutual fund rather than the underlying Investments, as follows: such mutual
funds shall, in each case, have a rating of “A-” or better from S&P or a rating
of “A3” from Moody’s or a rating satisfactory to the Administrative Agent from
another recognized rating agency satisfactory to the Administrative Agent,
provided, however, that it is

18



--------------------------------------------------------------------------------



 



agreed that (i) any Investment which when made complies with the requirements of
any of the foregoing clauses (e), (f), (g), (h), (i) or (j) may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; and (ii) no Investment otherwise permitted by clauses
(j) or (k) shall be permitted to be made directly or indirectly through a mutual
fund if, immediately before or after giving effect thereto, any Default shall
have occurred and be continuing; and
          (l) with respect to the Foreign Borrower or its Subsidiaries only, any
Investments outside of the United States that are the functional foreign
equivalents in all material respects to the investments described in the
foregoing clauses (a) through (k) of this definition.
          “Permitted Liens” means:
          (a) Liens in favor of the Administrative Agent or the Lenders created
by the Security Documents;
          (b) any Lien on any property or asset of the Borrowers or any
Subsidiary existing on the date hereof and identified on Schedule 1.01B hereto;
          (c) Liens that secure Indebtedness permitted by clause (c) of
Section 6.01;
          (d) any Liens arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by any of the
foregoing clauses of this Section, provided that such Indebtedness is not
increased except for increases in an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such extension, renewal, refinancing, or replacement and in an
amount equal to any existing commitments unutilized thereunder, and is not
secured by any additional assets;
          (e) Liens imposed by Law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
          (f) Statutory Liens of landlords, statutory liens of banks and rights
of setoff, carriers’, warehousemen’s, mechanics’, materialmen’s, workmen’s,
repairmen’s, employees’ and other like Liens imposed by Law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than sixty (60) days or are being contested in compliance with Section
5.04;
          (g) Liens, pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance, other
social security Laws or regulations and by other similar Laws;
          (h) Liens, deposits or pledges to secure the performance of bids,
tenders, trade contracts, leases, statutory obligations, government contracts,
surety and appeal bonds, performance bonds, return-of-money-bonds and other
obligations of a like nature, in each case in the ordinary course of business;

19



--------------------------------------------------------------------------------



 



          (i) easements, zoning restrictions, rights-of-way, licenses,
restrictions on the use of property or other minor imperfections in title and
similar encumbrances on real property and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrowers and their respective Subsidiaries;
          (j) leases or subleases granted to third parties in accordance with
any applicable terms of the Loan Documents and not interfering in any material
respect with the ordinary conduct of the business of the Borrowers and their
respective Subsidiaries;
          (k) Liens in favor of customs and revenue authorities arising as a
matter of Law to secure payment of customs duties in connection with the
importation of goods;
          (l) any zoning or similar Law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
          (m) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements (but not Swap Agreements) entered into in the ordinary course of
business of the Borrowers and their respective Subsidiaries;
          (n) licenses of patents, trademarks and other intellectual property
rights granted by any Borrower or any of their Subsidiaries in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of the business of the Borrowers and their respective Subsidiaries;
          (o) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
          (p) any obligations or duties affecting any of the property of any
Person to any municipality or public authority with respect to any franchise,
grant, license or permit which do not materially impair the use of such property
for the purposes for which it is held;
          (q) Liens on cash deposits in the nature of a right of setoff,
banker’s lien, counterclaim or netting of cash amounts owed arising in the
ordinary course of business on deposit accounts;
          (r) Liens on cash collateral or Permitted Investments for the Existing
Letters of Credit and Letters of Credit permitted under Section 6.01(h), not to
exceed the face amount thereof;
           (s) Liens reserved in leases for rent and for compliance with the
terms of the lease in the case of leasehold estates;
          (t) any Lien existing on any property or asset prior to the
acquisition thereof by any Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the Effective
Date prior to the time such Person becomes a Subsidiary; provide that (i) such
Lien is not created in contemplation of or in connection with such acquisition
or such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall

20



--------------------------------------------------------------------------------



 



not apply to any other Property or assets of any Borrower or any Subsidiary,
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be, and (iv) such Lien, unless otherwise permitted hereunder, is terminated
within ninety (90) days of such Person’s becoming a Subsidiary;
          (u) any Liens on capital assets acquired, constructed or improved by
any Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (j) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 80% of the cost of acquiring, constructing or
improving such fixed or capital assets, and (iv) such Liens shall not apply to
any other property of any Borrower or any of their Subsidiaries;
          (v) any Liens created pursuant to any Swap Agreement (i) with any
Lender or any Affiliate of such Lender, or (ii) with any other Person, provided
that the aggregate value of the obligation secured by all such Liens permitted
by this clause (v)(ii) shall not exceed $3,000,000 in the aggregate at any one
time outstanding;
          (w) Liens to secure Capital Lease Obligations permitted under
Section 6.01(g); provided that such Liens attach only to the Property that is
the subject of such Capital Lease Obligation;
          (x) any Liens securing purchase money indebtedness;
          (y) any extension, renewal or replacement of the foregoing, provided
that the Liens permitted hereunder shall not secure any additional Indebtedness
(other than any refinancing thereof) or encumber any additional property (other
than a substitution of like property); and
          (z) liens on Margin Stock.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which a
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by HSBC Bank USA, N.A., as its prime rate in effect at its
principal office located in New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.
          “Re-Allocation Date” has the meaning set forth in Section 2.18.
          “Register” has the meaning set forth in Section 10.04.

21



--------------------------------------------------------------------------------



 



          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Revolving Loan Commitments representing more than 50.0% of
the sum of the total Revolving Credit Exposures and unused Revolving Loan
Commitments at such time.
          “Response” means (a) “response” as such term is defined in CERCLA, 42
U.S.C. §9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to: (i) clean up, remove, treat, abate, or
in any other way address any Hazardous Material in the environment; (ii) prevent
the release or threatened release of any Hazardous Material; or (iii) perform
studies and investigations in connection with, or as a precondition to, clause
(i) or (ii) above.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
any Borrower or any of their Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in any Borrower, or any of their
Subsidiaries or any option, warrant or other right to acquire any such Equity
Interests in any Borrower or any of its Subsidiaries.
          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and its LC Exposure at such time.
          “Revolving Credit Termination Date” means July 3, 2013.
          “Revolving Loan” means a Loan made pursuant to Section 2.01.
          “Revolving Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make Revolving Loans and to acquire participations
in Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.07 or
(b) increased from time to time pursuant to Section 2.18 or (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 2.18 or 10.04. The initial amount of each Lender’s Revolving
Loan Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving Loan
Commitment, as applicable. The initial aggregate amount of the Lenders’
Revolving Loan Commitments is $100,000,000 or an Equivalent Amount computed in
an Alternative Currency.
          “S&P” means Standard & Poor’s Rating Services, a division of the
McGraw Hill Companies, Inc.
          “Security Agreements” shall mean collectively, the Domestic Security
Agreement and the Foreign Security Agreement.

22



--------------------------------------------------------------------------------



 



          “Security Documents” means the Security Agreements, the Guarantees,
each Joinder Agreement, and each other security document or pledge agreement
delivered in accordance with applicable local or foreign law to grant a valid,
perfected security interest in any property, and all UCC or other financing
statements or instruments of perfection required by this Agreement, any security
agreement or mortgage to be filed with respect to the security interests in
property and fixtures created pursuant to the Security Agreements or any
mortgage and any other document or instrument utilized to pledge as collateral
for the Obligations any property of whatever kind or nature.
          “Senior Convertible Notes” means those certain 5.50% Convertible
Senior Notes due 2008 issued by the Domestic Borrower pursuant to that certain
Indenture dated December 10, 2003.
          “Shareholders’ Equity” means, as of any date of determination,
consolidated shareholders’ equity of the Domestic Borrower and its Subsidiaries
as of the last day of the most recently ended fiscal quarter of the Domestic
Borrower and its Subsidiaries for which financial statements are available
determined in accordance with GAAP.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
          “Subordinated Indebtedness” means unsecured Indebtedness of any
Borrower and their Subsidiaries, provided such Indebtedness (a) is subordinate
in payment to the Obligations pursuant to subordination provisions approved in
writing by the Administrative Agent, (b) does not have a maturity date shorter
than one (1) year following the Revolving Credit Termination Date and (c) has
terms that are no more restrictive than the terms of the Loan Documents and
which provide they may not be amended in any manner less favorable to such
Borrower or any of its Subsidiaries party thereto without the consent of the
Administrative Agent and the Required Lenders, provided that, after giving
effect to the issuance of such Indebtedness, no Default or Event of Default
shall have occurred or be continuing or would occur as a result thereof.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other

23



--------------------------------------------------------------------------------



 



entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, Controlled or held, or (b) that is, as of such date,
otherwise Controlled by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.
          “Subsidiary” means any direct or indirect subsidiary of the applicable
Borrower.
          “Super Majority Lenders” means, at any time, Lenders having Revolving
Credit Exposures and unused Revolving Loan Commitments representing more than 66
2/3% of the sum of the total Revolving Credit Exposures and unused Revolving
Loan Commitments at such time.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that,
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of any Borrower or their Subsidiaries shall be a Swap Agreement.
          “Tangible Net Worth” means, as of any date of determination, for the
Domestic Borrower and its Subsidiaries on a consolidated basis, Net Worth on
that date minus the Intangible Assets of the Domestic Borrower and its
Subsidiaries on such date.
          “TARGET Day” means any day on which the Trans-European Automatic
Real-time Gross Settlement Express Transfer payment system is open for the
settlement of payments in Euros.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Total Funded Debt” means all funded Consolidated Indebtedness, plus
Consolidated Capital Lease Obligations and issued letters of credit net of Cash
collateral posted to secure any such letters of credit.
          “Transactions” means the execution, delivery and performance by the
Borrowers and the Guarantors of this Agreement and the other Loan Documents, the
borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “UCP 600” shall have the meaning set forth in Section 10.09(b).

24



--------------------------------------------------------------------------------



 



          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
     SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan” or a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Type (e.g., a “Eurodollar Borrowing” or a “Eurodollar Revolving
Borrowing”).
     SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (c) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
     SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Domestic Borrower notifies the Administrative Agent that the Domestic Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Domestic Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. References to quarters and months with respect to compliance with
financial covenants and financial reporting obligations of the Domestic Borrower
shall be fiscal quarters and fiscal months, except where otherwise indicated.

25



--------------------------------------------------------------------------------



 



ARTICLE II
The Credits
     SECTION 2.01 Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to a Borrower from time to
time during the Availability Period in an aggregate principal amount up to such
Lender’s Revolving Loan Commitment. Within the foregoing limits and subject to
the terms and conditions set forth herein, each Borrower may borrow, prepay and
reborrow Revolving Loans.
          (b) Revolving Loans, subject to the limitations in Section 2.01(c),
below, may, at the option of the Domestic Borrower, be requested in an aggregate
amount of not more than $75,000,000 or an Equivalent Amount in an Alternative
Currency calculated as of the date such Loans are requested (each a “Domestic
Revolving Loan”).
          (c) Revolving Loans may, at the option of the Foreign Borrower, be
requested in an aggregate amount of not more than $60,000,000 or an Equivalent
Amount in an Alternative Currency calculated as of the date such Loans are
requested (each a “Foreign Revolving Loan”);
provided, the aggregate principal amount of all Foreign Revolving Loans and all
Domestic Revolving Loans, including the total LC Exposure at any time
outstanding, shall not exceed the total of all of the Lenders’ Revolving Loan
Commitments.
     SECTION 2.02 Loans and Borrowings.
          (a) Each Revolving Loan shall be made as part of a Borrowing
consisting of Revolving Loans made by the Lenders ratably in accordance with
their respective Revolving Loan Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Revolving Loan Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
          (b) Subject to Section 2.12, for each Borrowing requested in Dollars
the interest rate shall be based on the Alternative Base Rate or the Adjusted
LIBO Rate as a Borrower may request in accordance herewith. For each Borrowing
requested in an Alternative Currency the interest rate shall be based on the
Adjusted LIBO Rate. Each Lender at its option may make any Eurodollar Loan or
Alternative Currency Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of such Borrower to repay such Loan in
accordance with the terms of this Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000 (or, as applicable, an
integral multiple of €750,000 and not less than €750,000, or an integral
multiple of £500,000 and not less than £500,000). At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $1,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
(i) the entire unused

26



--------------------------------------------------------------------------------



 



balance of the total Revolving Loan Commitments or that (ii)  is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of ten
(10) Eurodollar Borrowings.
          (d) Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Revolving Credit Termination Date.
     SECTION 2.03 Requests for Borrowings. To request a Revolving Borrowing,
either Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m.,
Eastern time, three (3) Business Days before the date of the proposed Borrowing,
(b) in the case of an ABR Borrowing, not later than 12:00 noon, Eastern time, on
the date of the proposed Borrowing or (c) in the case of any Alternative
Currency Borrowing, not later than 1:00 p.m., Eastern time three (3) Business
Days before the Borrowing Date. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy, or
scanned copy sent by email to the Administrative Agent of a written Borrowing
Request substantially in the form of Exhibit 2.03. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing, a Eurodollar
Borrowing or an Alternative Currency Borrowing, in which case such Borrower
shall designate an Alternative Currency;
     (iv) in the case of a Eurodollar Borrowing or an Alternative Currency
Borrowing, the initial Interest Period to be applicable thereto, which shall be
a period contemplated by the definition of the term “Interest Period”; and
     (v) the location and number of such Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.05.
If no election as to the Type of Borrowing is specified for Dollar denominated
Loans, then the requested Borrowing shall be an ABR Borrowing. If no Interest
Period is specified with respect to any requested Eurodollar Borrowing or
Alternative Currency Borrowing, then such Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
     SECTION 2.04 Letters of Credit.
          (a) General. Subject to the terms and conditions set forth herein,
either Borrower may request the issuance of Letters of Credit in Dollars or in
Alternative Currency for

27



--------------------------------------------------------------------------------



 



its own account or the account of any of its Subsidiaries, in a form reasonably
acceptable to the Administrative Agent and the Issuing Lender, at any time and
from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by either Borrower to, or entered into by such Borrower with, the
Issuing Lender relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), either Borrower shall
hand deliver or telecopy (or transmit by scanned copy sent by email, if
arrangements for doing so have been approved by the Issuing Lender) to the
Issuing Lender and the Administrative Agent (three (3) Business Days in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(c) of this Section) the amount of such Letter of Credit, whether such Letter of
Credit shall be denominated in Dollars or an Alternative Currency (and if so,
which Alternative Currency), the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. If requested by the Issuing Lender, such Borrower also
shall submit a letter of credit application on the Issuing Lender’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit such Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed $35,000,000
and (ii) the total Revolving Credit Exposures shall not exceed the total
Revolving Loan Commitments. Upon the issuance, amendment, renewal or extension
of each Letter of Credit by any Issuing Lender that is not the Administrative
Agent, the Issuing Lender with respect thereto shall immediately notify the
Administrative Agent of such issuance, amendment, renewal or extension thereof.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) or a date of more
than one year if the Issuing Lender agrees to such later date in its sole
discretion and (ii) the date that is five (5) Business Days prior to the
Revolving Credit Termination Date; provided, however, that any Letter of Credit
may provide for a later expiration date if, ninety (90) days prior to the
Revolving Credit Termination Date (or simultaneously with the issuance (or, if
applicable, the renewal) thereof if issued after the date that is ninety
(90) days prior to such date), such Borrower pledges to the Issuing Lender in a
manner reasonably satisfactory to it, funds in an account with the Issuing
Lender within the United States of America equal to 105% of the face amount of
such Letter of Credit. After the Obligations are satisfied in full, any Letter
of Credit with an expiration after the Revolving Credit Termination Date shall
be considered issued solely by the Issuing Lender.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the

28



--------------------------------------------------------------------------------



 



Issuing Lender or the Lenders, the Issuing Lender hereby grants to each Lender,
and each Lender hereby acquires from the Issuing Lender, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Lender, such Lender’s Applicable Percentage of each LC Disbursement
made by the Issuing Lender and not reimbursed by the applicable Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to either Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or an Event of Default or reduction or termination of
the Revolving Loan Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If the Issuing Lender shall make any LC
Disbursement in respect of a Letter of Credit issued for the account of a
Borrower, such Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than 3:00
p.m., Eastern time, on the date that such LC Disbursement is made, if such
Borrower shall have received notice of such LC Disbursement prior to 1:00 p.m.,
Eastern time, on such date, or, if such notice has not been received by such
Borrower prior to such time on such date, then not later than 1:00 p.m., Eastern
time, (i) the Business Day that such Borrower receives such notice, if such
notice is received prior to 11:00 a.m., Eastern time, on the day of receipt, or
(ii) on the Business Day immediately following the day that such Borrower
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that, if such LC Disbursement is not less than
$1,000,000, and no Default has occurred and is continuing, such Borrower may,
subject to the conditions to borrowing set forth herein, request, in accordance
with Section 2.03, that such payment, in the case of Letters of Credit issued in
Dollars, be financed with an ABR Revolving Borrowing and, to the extent so
financed, such Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Revolving Borrowing. If such Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from such Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from such Borrower, in
the same manner as provided in Section 2.05 with respect to Loans made by such
Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Lender the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from such Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Lender or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Lender, then to such Lenders
and the Issuing Lender as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse the Issuing Lender for any LC
Disbursement (other than the funding of ABR Revolving Loans as contemplated
above) shall not constitute a Loan and shall not relieve such Borrower of its
obligation to reimburse such LC Disbursement.

29



--------------------------------------------------------------------------------



 



          (f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, each Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor the Issuing Lender, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Lender; provided that the foregoing shall not be construed to excuse the
Issuing Lender from liability to a Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by each Borrower to the extent permitted by applicable law) suffered by a
Borrower that are caused by the Issuing Lender’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Lender (as finally determined by a court of competent jurisdiction), the
Issuing Lender shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Lender may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
          (g) Disbursement Procedures. The Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Lender shall promptly
notify the Administrative Agent and the Borrower for whose account such Letter
of Credit was issued by telephone (confirmed by telecopy) of such demand for
payment and whether the Issuing Lender has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve such Borrower of its obligation to reimburse the Issuing
Lender and the Lenders with respect to any such LC Disbursement.
          (h) Interim Interest. If the Issuing Lender shall make any LC
Disbursement, then, unless the Borrower for whose account such Letter of Credit
was issued shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount

30



--------------------------------------------------------------------------------



 



thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that such Borrower reimburses
such LC Disbursement (i) for Letters of Credit issued in Dollars, at the rate
per annum then applicable to ABR Revolving Loans and (ii) for Letters of Credit
issued in Alternative Currency, the Adjusted LIBO Rate plus the Applicable
Margin; provided that, if such Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.11(d) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Lender, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse the
Issuing Lender shall be for the account of such Lender to the extent of such
payment.
          (i) Replacement of the Issuing Lender. The Issuing Lender may be
replaced at any time by written agreement among the Borrowers, the
Administrative Agent, the replaced Issuing Lender and the successor Issuing
Lender. The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Lender. At the time any such replacement shall become
effective, each Borrower shall pay all unpaid fees accrued for the account of
the replaced Issuing Lender owed by such Borrower pursuant to Section 2.10(b).
From and after the effective date of any such replacement, (i) the successor
Issuing Lender shall have all the rights and obligations of the Issuing Lender
under this Agreement with respect to Letters of Credit to be issued thereafter
and (ii) references herein to the term “Issuing Lender” shall be deemed to refer
to such successor or to any previous Issuing Lender, or to such successor and
all previous Issuing Lenders, as the context shall require. After the
replacement of an Issuing Lender hereunder, the replaced Issuing Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Lender under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Domestic Borrower receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, or the Lenders with LC Exposure representing greater
than 50% of the total LC Exposure demanding the deposit of cash collateral
pursuant to this paragraph), the Domestic Borrower shall deposit in an account
with the Administrative Agent within the United States of America, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash (in Dollars for any Letter of Credit issued in Dollars or in the
Alternative Currency in which a Letter of Credit is issued for any Letter of
Credit issued in Alternative Currencies) equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrowers described in clause (h) or (i) of Section 7.01. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of each Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrowers’ risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Lender for LC

31



--------------------------------------------------------------------------------



 



Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
each Borrower for the LC Exposure at such time or, subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC Exposure,
be applied to satisfy other obligations of each Borrower under this Agreement.
If the Borrowers are required to provide an amount of cash collateral hereunder,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three (3) Business Days after all Events of Default have been
cured or waived.
     SECTION 2.05 Funding of Borrowings.
          (a) Each Lender shall make each Eurodollar or ABR Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., Eastern time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders
and shall make each Alternative Currency Loan to be made by it hereunder on the
dates thereof by wire transfer of immediately available funds by 1:00 p.m.,
Eastern time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower that requested such Loans
by promptly crediting the amounts so received, in like funds, to such account or
accounts of the applicable Borrower designated by such Borrower in the
applicable Borrowing Request; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.04(e) shall be
remitted by the Administrative Agent to the Issuing Lender.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, plus any customary charges paid by the Administrative Agent to its
correspondent bank, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of such Borrower, the interest rate applicable to such Borrowings. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
     SECTION 2.06 Interest Elections.
          (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing or an
Alternative Currency Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the applicable Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing or an Alternative

32



--------------------------------------------------------------------------------



 



Currency Borrowing, may elect Interest Periods therefor, all as provided in this
Section. The applicable Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
          (b) To make an election pursuant to this Section, the applicable
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, telecopy, or scanned copy sent by email to the Administrative Agent of
a written Interest Election Request in a form approved by the Administrative
Agent and signed by such Borrower.
          (c) Each telephonic, email, or written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing, a
Eurodollar Borrowing or an Alternative Currency Borrowing, in which case the
Borrowers shall designate an Alternative Currency; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing or an Alternative
Currency Borrowing, the Interest Period to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing or an
Alternative Currency Borrowing but does not specify an Interest Period, then
such Borrower shall be deemed to have selected an Interest Period of one month’s
duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the applicable Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Revolving Borrowing denominated in
Dollars prior to the end of the Interest Period applicable thereto, then, unless
such Borrowing is repaid as provided herein, at the end of such Interest Period
such Borrowing shall be converted to an ABR

33



--------------------------------------------------------------------------------



 



Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies such Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing or an Alternative Currency Borrowing and
(ii) unless repaid, each Eurodollar Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
     SECTION 2.07 Termination and Reduction of Commitments.
          (a) Unless previously terminated, the Revolving Loan Commitments shall
terminate on the Revolving Credit Termination Date.
          (b) The Borrowers may at any time terminate or from time to time
reduce the Revolving Loan Commitments; provided that (A) each reduction of the
Revolving Loan Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000 (B) the Borrowers shall not terminate or
reduce the Revolving Loan Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.09, the Revolving Credit
Exposures would exceed the total Revolving Loan Commitments and (C) the
aggregate principal amount of all Foreign Revolving Loans at any time
outstanding, shall not exceed sixty percent (60%) of the total of all the
Lenders’ Revolving Loan Commitments as such commitments are reduced pursuant to
this Section 2.07.
          (c) The Borrowers shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Loan Commitments under paragraph
(b) of this Section no earlier than thirty (30) days and no later than three
(3) Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrowers pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Revolving Loan Commitments delivered by the Domestic Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Domestic Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Subject to the rights of the Domestic Borrower under
Section 2.18, any, termination or reduction of the Revolving Loan Commitments
shall be permanent. Each reduction of the Revolving Loan Commitments shall be
made ratably among the Lenders in accordance with their respective Revolving
Loan Commitments.
     SECTION 2.08 Repayment of Loans; Evidence of Debt.
          (a) Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to such Borrower on the Revolving Credit
Termination Date.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

34



--------------------------------------------------------------------------------



 



          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type, the currency in
which said Loan was made thereof and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.
          (d) Repayments of any Loan or any Borrowing shall be made in the same
currency in which said Loan or Borrowing was advanced by the Lenders.
          (e) If at any time Administrative Agent notifies (i) the Domestic
Borrower in writing that the amount of all Domestic Revolving Loans outstanding
exceeds $75,000,000 or (ii) the Foreign Borrower in writing that the amount of
all Foreign Revolving Loans outstanding exceeds $60,000,000, or, in either case,
the Equivalent Amount in an Alternative Currency, the applicable Borrower shall,
within ten (10) days of such notice, either (at the applicable Borrower’s
option) repay the applicable Loans or deposit cash in an account with the
Administrative Agent until the end of the applicable Interest Period, in either
case, in an aggregate amount sufficient to reduce such amount outstanding as of
such date of payment such that amount outstanding does not exceed Lenders’
Revolving Loan Commitments or an Equivalent Amount in an Alternative Currency.
          (f) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of each Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (g) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, each Borrower shall prepare, execute and deliver
to such Lender a promissory note (each, a “Note”) payable to the order of such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) substantially in the form of Exhibit 2.08(g) hereto. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
     SECTION 2.09 Prepayment of Loans.
          (a) Each Borrower shall have the right at any time and from time to
time to prepay any Borrowing made to such Borrower in whole or in part, subject
to prior notice in accordance with paragraph (c) of this Section.
          (b) Each prepayment pursuant to Section 2.09 shall be applied to
reduce pro rata all Loans comprising the designated Borrowing being prepaid.
          (c) Each Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., Eastern time,
three (3) Business Days before the

35



--------------------------------------------------------------------------------



 



date of prepayment, (ii) in the case of prepayment of an ABR Borrowing, not
later than 1:00 p.m., Eastern time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Revolving Loan Commitments as contemplated by Section 2.07,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.07. Promptly following receipt of any such
notice relating to a Revolving Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof. Each partial prepayment of any Borrowing
shall be in an amount that would be permitted in the case of an advance of a
Borrowing of the same Type as provided in Section 2.02. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.11.
     SECTION 2.10 Fees.
          (a) The Borrowers shall pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Commitment
Fee Rate on the daily amount of the unused Revolving Loan Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which such Revolving Loan Commitment terminates; provided that, if
such Lender continues to have any Revolving Credit Exposure after its Revolving
Loan Commitment terminates, then such commitment fee shall continue to accrue on
the daily amount of such Lender’s Revolving Credit Exposure from and including
the date on which its Revolving Loan Commitment terminates to but excluding the
date on which such Lender ceases to have any Revolving Credit Exposure. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Revolving Loan
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any commitment fees accruing after the date on which the
Revolving Loan Commitments terminate shall be payable on demand. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
          (b) Each Borrower shall pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit issued for the account of such Borrower, which fee shall
accrue at the same Applicable Margin used to determine the interest rate
applicable to Eurodollar Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Loan Commitment
terminates and the date on which it ceases to have any LC Exposure and (ii) to
the Issuing Lender a fronting fee, which shall accrue at the rate of 0.125% per
annum but in no event less than $500 on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Loan Commitments
and the date on which there ceases to be any LC Exposure, as well as the Issuing
Lender’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third (3rd) Business

36



--------------------------------------------------------------------------------



 



Day following such last day of such months, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Revolving Loan Commitments terminate and any such fees
accruing after the date on which the Revolving Loan Commitments terminate shall
be payable on demand. Any other fees payable to the Issuing Lender pursuant to
this paragraph shall be payable within ten (10) days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
          (c) The Domestic Borrower shall pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times specified in the
Fee Letter, or otherwise separately agreed upon, between the Domestic Borrower
and the Administrative Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Lender, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
          (e) Notwithstanding any provision of this Agreement to the contrary,
for a period of twelve (12) months following the Effective Date, the
Administrative Agent, each Issuing Lender, the Lead Arrangers, and the Lenders
agree that so long as the Borrowers are in compliance with Sections 6.14, 6.15
and 6.16, the Borrowers will not be assessed any additional arrangement or
upfront fees in connection with any modification of this Credit Facility;
provided said request does not require an amendment to Sections 6.14, 6.15 and
6.16 or the Administrative Agent does not reasonably believe such request
materially affects the rights of the Administrative Agent and the Lenders under
the Loan Documents.
     SECTION 2.11 Interest.
          (a) Subject to Section 10.13, the Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Margin.
          (b) Subject to Section 10.13, the Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Margin.
          (c) The Loans comprising each Alternative Currency Loan shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.
          (d) Notwithstanding the foregoing, but subject to Section 10.13, if
any principal of or interest on any Loan or any fee or other amount payable by
either Borrower hereunder is not paid when due, such overdue amount shall bear
interest at the Default Rate.
          (e) Subject to Section 10.13, accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans, upon termination of the Revolving Loan Commitments; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or

37



--------------------------------------------------------------------------------



 



prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
          (f) Subject to Section 10.13, all interest hereunder shall be computed
on the basis of a year of 360 days, except that interest computed by reference
to the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
     SECTION 2.12 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate or the rate
applicable to Alternative Currency Borrowings, as applicable, for such Interest
Period; or
          (b) the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate, the LIBO Rate or the rate applicable to Alternative
Currency Borrowings, as applicable, for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing or an Alternative
Currency Borrowing, as applicable, shall be ineffective, and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing, and if any Borrowing Request requests an Alternative
Currency Borrowing, such request shall be deemed to be withdrawn; provided that
if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.
     SECTION 2.13 Increased Costs.
          (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Lender; or

38



--------------------------------------------------------------------------------



 



     (ii) impose on any Lender or the Issuing Lender or the London interbank
market any other condition affecting this Agreement, Eurodollar Loans or
Alternative Currency Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Alternative Currency
Loans (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender or the Issuing Lender of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or otherwise), then each Borrower will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered in connection with the Loans
made to, or Letters of Credit issued for the account of, such Borrower.
          (b) If any Lender or the Issuing Lender determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Lender’s capital or on the
capital of such Lender’s or the Issuing Lender’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time each
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered in connection with the Loans made to, or Letters of Credit
issued for the account of, such Borrower.
          (c) A certificate of a Lender or the Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Lender or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. Each Borrower shall pay such Lender or the Issuing Lender, as
the case may be, the amount shown as due from such Borrower on any such
certificate within 10 days after receipt thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Lender’s right to demand such compensation;
provided that neither Borrower shall be required to compensate a Lender or the
Issuing Lender pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the Issuing
Lender, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180 day period referred to above shall be extended to include the
period of retroactive effect thereof; provided, further, that no Lender shall
seek compensation from either Borrower unless such Lender is actively seeking
compensation from other similarly situated borrowers as well.

39



--------------------------------------------------------------------------------



 



     SECTION 2.14 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Alternative Currency Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan or Alternative
Currency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan or Alternative Currency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(c) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan or Alternative Currency Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Borrowers pursuant to Section 2.18, then, in any such event, the applicable
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan or the rate
applicable to Alternative Currency Loans, as applicable, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate that such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the Eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.
     SECTION 2.15 Taxes.
          (a) Any and all payments by or on account of any obligation of either
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if a Borrower shall be required
to deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or Issuing Lender (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Law.
          (b) [Intentionally Omitted].
          (c) Each Borrower shall indemnify the Administrative Agent, each
Lender and the Issuing Lender, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Issuing Lender, as the case may be,
on or with respect to any payment by or on account of any obligation of such
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.15) and any
penalties, interest

40



--------------------------------------------------------------------------------



 



and reasonable out-of-pocket expenses arising therefrom or with respect thereto,
except as a result of the finding by a court of competent jurisdiction in a
final, non-appealable order that said sums were imposed as a result of the
willful misconduct or gross negligence of the Administrative Agent or Issuing
Lender, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to such
Borrower by a Lender or the Issuing Lender, or by the Administrative Agent on
its own behalf or on behalf of a Lender or the Issuing Lender, shall be
conclusive absent manifest error. No Administrative Agent, Lender or Issuing
Lender shall be entitled to receive any payment with respect to Indemnified
Taxes or Other Taxes that are incurred or accrued more than 180 days prior to
the date such Administrative Agent, Lender or Issuing Lender gives notice and
demand thereof to such Borrower.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by either Borrower to a Governmental Authority, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Law of the jurisdiction in which a
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to such Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
Law, such properly completed and executed documentation prescribed by applicable
Law or reasonably requested by such Borrower as will permit such payments to be
made without withholding or at a reduced rate.
          (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by either Borrower or with respect to which such
Borrower has paid additional amounts pursuant to this Section 2.15, it shall pay
over such refund to such Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 2.15 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that such Borrower, upon the
request of the Administrative Agent or such Lender, agree to repay the amount
paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person.
          (g) Each Lender and Issuing Lender shall use its best efforts
(consistent with its internal policies and legal and regulatory restrictions) to
select a jurisdiction for its applicable lending office or change the
jurisdiction of its applicable lending office, as the case may be, so as to
avoid the imposition of any Indemnified Taxes or Other Taxes or to eliminate or
reduce the

41



--------------------------------------------------------------------------------



 



payment of any additional sums under this Section 2.15; provided that no such
selection or change of the jurisdiction for its applicable lending office shall
be made if, in the reasonable judgment of such Lender or Issuing Lender, such
selection or change would be materially disadvantageous to such Lender and
Issuing Lender.
     SECTION 2.16 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
          (a) Each Borrower shall make each payment required to be made by it
hereunder on Loans denominated in Dollars (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.13,
2.14 or 2.15, or otherwise) prior to 1:00 p.m., Eastern time, on the date when
due in Dollars, in immediately available funds, without set-off or counterclaim.
Each Borrower shall make each payment of principal and interest required to be
made by it hereunder on Loans denominated in an Alternative Currency at the
place designated by the Administrative Agent in its notice therefor in such
Alternative Currency. Any amounts received after such time on any date may, in
the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Administrative Agent at its offices at
One HSBC Center, 26th Floor, Buffalo, New York 14203, except payments to be made
directly to the Issuing Lender as expressly provided herein and except that
payments pursuant to Sections 2.13, 2.14, 2.15 and 10.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and

42



--------------------------------------------------------------------------------



 



(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to a Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrowers consent to the foregoing and agree, to the
extent it may effectively do so under applicable Law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.
          (d) Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due. In such event, if a Borrower has not
in fact made such payment, then each of the Lenders or the Issuing Lender, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Lender with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(d) or (e), 2.05(b) or 2.16(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
     SECTION 2.17 Mitigation Obligations; Replacement of Lenders.
          (a) If any Lender requests compensation under Section 2.13, or if
either Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Sections 2.13 or 2.15, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Such Borrower shall pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.
          (b) If any Lender requests compensation under Section 2.13, or if
either Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
or if any Lender defaults in its obligation

43



--------------------------------------------------------------------------------



 



to fund Loans hereunder, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply.
     SECTION 2.18 Increase of Commitments.
          (a) If no Default or Event of Default shall have occurred and be
continuing, the Borrowers may at any time during the Availability Period request
an increase of the aggregate Revolving Loan Commitments by notice to the
Administrative Agent in writing of the amount of such proposed increase (such
notice, a “Commitment Increase Notice”); provided, however, that the Revolving
Loan Commitment of any Lender may not be increased without such Lender’s
consent, the minimum amount of any such increase shall be $10,000,000, the
aggregate amount of the Lenders’ Revolving Loan Commitments shall not exceed
$150,000,000 and (iv) the aggregate principal amount of all Foreign Revolving
Loans at any time outstanding, shall not exceed sixty percent (60%) of the total
of all the Lenders’ Revolving Loan Commitments as such commitments are increased
pursuant to this Section 2.18. The Administrative Agent shall, within five (5)
Business Days after receipt of the Commitment Increase Notice, notify each
Lender of such request. Each Lender desiring to increase its Revolving Loan
Commitment shall so notify the Administrative Agent in writing no later than
twenty (20) days after receipt by the Lender of such request. Any Lender that
accepts an offer to it by the Borrowers to increase its Revolving Loan
Commitment pursuant to this Section 2.18 shall, in each case, execute a
Commitment Increase Agreement with the Borrowers and the Administrative Agent,
whereupon such Lender shall be bound by and entitled to the benefits of this
Agreement with respect to the full amount of its Revolving Loan Commitment as so
increased, and the definition of Revolving Loan Commitment in hereof shall be
deemed to be amended to reflect such increase. Any Lender that does not notify
the Administrative Agent within such period that it will increase its Revolving
Loan Commitment shall be deemed to have rejected such offer to increase its
Revolving Loan Commitment. No Lender shall have any obligation whatsoever to
agree to increase its Revolving Loan Commitment. Any agreement to increase a
Lender’s pro rata share of the increased Revolving Loan Commitment shall be
irrevocable and shall be effective upon notice thereof by the Administrative
Agent at the same time as that of all other increasing Lenders.

44



--------------------------------------------------------------------------------



 



          (b) If any portion of the increased Revolving Loan Commitments is not
subscribed for by such Lenders, the Borrowers may, in their sole discretion, but
with the consent of the Administrative Agent as to any Person that is not at
such time a Lender (which consent shall not be unreasonably withheld or
delayed), offer to any existing Lender or to one or more additional banks or
financial institutions approved by the Administrative Agent the opportunity to
participate in all or a portion of the increased Revolving Loan Commitments
pursuant to paragraph (c) or (d) below, as applicable, by notifying the
Administrative Agent. Promptly and in any event within five (5) Business Days
after receipt of notice from the Borrowers of their desire to offer such
unsubscribed commitments to certain existing Lenders, to the additional banks or
financial institutions identified therein or such additional banks or financial
institutions identified by the Administrative Agent and approved by the
Borrowers, the Administrative Agent shall notify such proposed lenders of the
opportunity to participate in all or a portion of such unsubscribed portion of
the increased Revolving Loan Commitments.
          (c) Any additional bank or financial institution that the Borrowers
select to offer participation in the increased Revolving Loan Commitments shall
execute and deliver to the Administrative Agent a New Lender Agreement setting
forth its Revolving Loan Commitment, and upon the effectiveness of such New
Lender Agreement such bank or financial institution (a “New Lender”) shall
become a Lender for all purposes and to the same extent as if originally a party
hereto and shall be bound by and entitled to the benefits of this Agreement, and
the signature pages hereof shall be deemed to be amended to add the name of such
New Lender and Schedule 2.01 and the definition of Revolving Loan Commitment in
Section 1.01 hereof shall be deemed amended to increase the aggregate Revolving
Loan Commitments of the Lenders by the Revolving Loan Commitment of such New
Lender, provided that the Revolving Loan Commitment of any New Lender shall be
an amount not less than $10,000,000. Each New Lender Agreement and Commitment
Increase Agreement shall be irrevocable and shall be effective upon notice
thereof by the Administrative Agent at the same time as that of all other New
Lenders or increasing Lenders.
          (d) Any Lender that accepts an offer to it by the Borrowers to
increase its Revolving Loan Commitment pursuant to this Section 2.18 shall, in
each case, execute a Commitment Increase Agreement with the Borrowers and the
Administrative Agent, whereupon such Lender shall be bound by and entitled to
the benefits of this Agreement with respect to the full amount of its Revolving
Loan Commitment as so increased, and Schedule 2.01 and the definition of
Revolving Loan Commitment in Section 1.01 hereof shall be deemed to be amended
to reflect such increase. Any Commitment Increase Agreement shall be irrevocable
and shall be effective upon notice thereof by the Administrative Agent at the
same time as that of all other New Lenders and increasing Lenders.
          (e) The effectiveness of any New Lender Agreement or Commitment
Increase Agreement shall be contingent upon receipt by the Administrative Agent
of such corporate resolutions of the Borrowers and legal opinions of counsel to
the Borrowers as the Administrative Agent shall reasonably request with respect
thereto, in each case in form and substance reasonably satisfactory to the
Administrative Agent. Once a New Lender Agreement or Commitment Increase
Agreement becomes effective, the Administrative Agent shall reflect the
increases in the Revolving Loan Commitments effected by such agreements by
appropriate entries in the Register.

45



--------------------------------------------------------------------------------



 



          (f) If any bank or financial institution becomes a New Lender pursuant
to Section 2.18(c) or any Lender’s Revolving Loan Commitment is increased
pursuant to Section 2.18(d), additional Loans made on or after the effectiveness
thereof (the “Re-Allocation Date”) shall be made pro rata based on their
respective Revolving Loan Commitments in effect on or after such Re-Allocation
Date (except to the extent that any such pro rata borrowings would result in any
Lender making an aggregate principal amount of Loans in excess of its Revolving
Loan Commitment, in which case such excess amount will be allocated to, and made
by, such New Lender and/or Lenders with such increased Revolving Loan
Commitments to the extent of, and pro rata based on, their respective Revolving
Loan Commitments), and continuations of Loans outstanding on such Re-Allocation
Date shall be effected by repayment of such Loans on the last day of the
Interest Period applicable thereto or, in the case of ABR Loan, on the date of
such increase, and the making of new Loans of the same Type pro rata based on
the respective Revolving Loan Commitments in effect on and after such
Re-Allocation Date.
          (g) If on any Re-Allocation Date there is an unpaid principal amount
of Eurodollar Loans, such Eurodollar Loans shall remain outstanding with the
respective holders thereof until the expiration of their respective Interest
Periods (unless the Borrowers elects to prepay any thereof in accordance with
the applicable provisions of this Agreement), and interest on and repayments of
such Eurodollar Loans will be paid thereon to the respective Lenders holding
such Eurodollar Loans pro rata based on the respective principal amounts thereof
outstanding.
          (h) Upon the effectiveness of any Commitment Increase Agreement,
Section 2.08(b), Schedule 2.01 and other pertinent sections hereof shall be
automatically and proportionately modified to reflect the increased Revolving
Loan Commitment, the exact figures to be agreed between the Borrowers and the
Administrative Agent, and all references to the Revolving Loan Commitments shall
be deemed amended mutatis mutandis.
ARTICLE III
Representations and Warranties
          Each Borrower for itself and for its Subsidiaries represents and
warrants to the Lenders that:
     SECTION 3.01 Organization. Each Obligor and its respective Subsidiaries
(i) is duly organized, validly existing and if applicable, in good standing
under the Laws of the jurisdiction of its organization, (ii) has the requisite
power and authority to conduct its business in each jurisdiction as it is
presently being conducted, and (iii) is duly qualified or licensed to conduct
business and if applicable, is in good standing, in each such jurisdiction other
than any jurisdiction where the failure to so qualify, could not reasonably be
expected to result in a Material Adverse Effect. As of the Effective Date the
Borrowers and their Subsidiaries are qualified in each jurisdiction listed in
Schedule 3.01. As of the Effective Date, no proceeding to dissolve any Obligor
is pending or, to the Borrowers’ knowledge, threatened.
     SECTION 3.02 Authority Relative to this Agreement. Each Obligor has the
power and authority to execute and deliver this Agreement and the other Loan
Documents to which it is

46



--------------------------------------------------------------------------------



 



a party and to perform its obligations hereunder and thereunder. The
Transactions have been duly authorized by all necessary corporate, limited
liability company or partnership action on the part of each Obligor that is a
party thereto. This Agreement and the other Loan Documents have been duly and
validly executed and delivered by each Obligor party thereto and constitute the
legal, valid and binding obligations of such Obligor, enforceable against such
Obligor in accordance with their respective terms, subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting creditors’ rights and remedies generally and to the effect of general
principles of equity (regardless of whether enforcement is considered in a
proceeding at Law or in equity).
     SECTION 3.03 No Violation. Except as set forth in Schedule 3.03, the
Transactions will not:
          (a) result in a breach of the articles or certificate of
incorporation, bylaws, partnership agreement or limited liability company
agreement of either Borrower or any other Obligor or any resolution adopted by
the Board of Directors, shareholders, partners, members or managers of any
Obligor;
          (b) result in the imposition of any Lien on any of the Equity
Interests of any Obligor or any of its assets other than the Liens created under
the Loan Documents;
          (c) result in, or constitute an event that, with the passage of time
or giving of notice or both, would be, a breach, violation or default (or give
rise to any right of termination, cancellation, prepayment or acceleration)
under (i) any agreement to which any Obligor or any of its respective
Subsidiaries is a party, under which any Obligor or any of its respective
Subsidiaries have or may acquire rights or obligations or by which its
properties or assets may be bound or (ii) under any Governmental Approval held
by, or relating to the business of either Borrower or any of its respective
Subsidiaries, in each case that could reasonably be expected to have a Material
Adverse Effect;
          (d) require any Obligor to obtain any consent, waiver, approval,
exemption, authorization or other action of, or make any filing with or give any
notice to, any Person except (i) such as have been obtained or made and are in
full force and effect or (ii) filings necessary to perfect or assign Liens
created under the Loan Documents and (iii) consents, waivers, approvals,
exemptions, authorizations other actions, filings and notices the failure of
which to obtain or make could not reasonably be expected to have a Material
Adverse Effect; or
          (e) violate any Law or Order applicable to any Obligor or by which its
properties or assets may be bound, except where such violation could not
reasonably be expected to result in a Material Adverse Effect.
     SECTION 3.04 Financial Statements. The Domestic Borrower has previously
furnished to the Administrative Agent the consolidated balance sheets of the
Domestic Borrower and its Subsidiaries as of December 31, 2007, the related
consolidated statements of operations, stockholders’ equity and comprehensive
income (loss) and cash flows for each of the two years in the period ended
December 31, 2007, the notes thereto and the related financial statement
schedule (all as contained in the Domestic Borrower’s Annual Report on Form 10-K
for the year

47



--------------------------------------------------------------------------------



 



ended December 31, 2007) (collectively, the “Financial Statements”). The
Financial Statements fairly present in all material respects the financial
condition of the Domestic Borrower as of their respective dates and the results
of operations and cash flows of the Domestic Borrower for the periods ended on
such dates in accordance with GAAP applied on a consistent basis for the periods
covered thereby, subject, in the case of interim financial statements, to
absence of footnotes and normal year-end adjustments (the effect of which will
not, individually or in the aggregate, have a Materially Adverse Effect). Since
December 31, 2007, there has been no change that would have a Material Adverse
Effect.
     SECTION 3.05 No Undisclosed Liabilities. Except as set forth in
Schedule 3.05, none of the Obligors or any of their respective Subsidiaries has
any liabilities or obligations of any nature (whether known or unknown, and
whether absolute, accrued, contingent or otherwise) except for (i) liabilities
or obligations reflected or reserved against in the financial statements most
recently delivered by the Domestic Borrower pursuant to Section 4.01(g) or
Section 5.01, as applicable, (ii) current liabilities incurred in the ordinary
course of business since the date of such financial statements,
(iii) liabilities or obligations that are not required to be included in
financial statements prepared in accordance with GAAP, (iv) liabilities or
obligations arising under Governmental Approvals or contracts to which any of
the Obligor or any of its Subsidiaries is a party or otherwise subject, and
(v) other Permitted Indebtedness.
     SECTION 3.06 Litigation. Schedule 3.06 briefly describes each action, suit
or proceeding pending as of the Effective Date before any Governmental Authority
or arbitration panel, or to the knowledge of the Borrowers or any of their
Subsidiaries threatened, (A) involving the Transactions, or (B) against any
Obligor or any of its Subsidiaries regarding the business or assets owned or
used by the Borrowers or any of their Subsidiaries that, individually or in the
aggregate, if in either case was adversely determined could reasonably be
expected to have a Material Adverse Effect.
     SECTION 3.07 Compliance with Law. Except as set forth in Schedule 3.07,
(i) each Obligor and its respective Subsidiaries is in compliance with each Law
that is or was applicable to it or to the conduct or operation of its business
or the ownership or use of any of its assets except where the failure to be in
compliance, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect; and (ii) none of the Obligors or any of
their respective Subsidiaries has received any notice of, nor does either of the
Borrowers have knowledge of, the assertion by any Governmental Authority or
other Person of any such violation or of any obligation of the Borrowers or any
of their Subsidiaries to undertake any material remedial action under any Law.
     SECTION 3.08 Material Contracts. (i) The Domestic Borrower is not aware of
any pending or threatened termination or cancellation of any Material Contract,
(ii) none of the Obligors or any of their respective Subsidiaries nor, to the
knowledge of either of the Borrowers, any other party to a Material Contract is
in default thereunder, and (iii) no other event has occurred and no other
condition exists that, with notice or lapse of time or both, would constitute a
default by any Obligor or any of its respective Subsidiaries or, to the
knowledge of either of the Borrowers, any other party under any Material
Contract.

48



--------------------------------------------------------------------------------



 



     SECTION 3.09 Properties. Each Borrower and its respective Subsidiaries owns
(with good and defensible title in the case of real property, subject only to
the matters permitted by the following sentence), or has valid leasehold
interests in, all the properties and assets (whether real, personal, or mixed
and whether tangible or intangible) material to its business. All such
properties and assets are free and clear of all Liens except Permitted Liens.
The properties of the Borrowers and their respective Subsidiaries in the
aggregate are generally in good operating order, condition and repair, ordinary
wear and tear excepted.
     SECTION 3.10 Intellectual Property.
          (a) None of the patents, patent applications, trademarks (whether
registered or not), trademark applications, trade names, service marks, and
copyrights (the “Intellectual Property”) owned by the Borrowers or any of their
respective Subsidiaries has been declared invalid or is the subject of a pending
or, to the knowledge of such Borrower, threatened action for cancellation or a
declaration of invalidity, and there is no pending judicial proceeding involving
any claim, and neither of the Borrowers nor any of their respective Subsidiaries
have received any written notice or claim, of any infringement, misuse or
misappropriation of any patent, trademark, trade name, copyright, license or
similar intellectual property right owned by any third party that, in any case,
would reasonably be expected to cause a Material Adverse Effect. The rights of
the Obligors and any of their respective Subsidiaries in the Intellectual
Property are free and clear of any Liens other than Permitted Liens.
          (b) To the knowledge of the Borrowers, except as set forth in
Schedule 3.10, the conduct by any Obligor or any of its respective Subsidiaries
of their respective businesses as presently conducted does not conflict with,
infringe on, or otherwise violate any copyright, trade secret, or patent rights
of any Person except where such conflict, infringement or violation could not
reasonably be expected to have a Material Adverse Effect.
     SECTION 3.11 Taxes. All tax returns and reports of any Obligor or any of
its respective Subsidiaries required to be filed by any of them have been timely
filed, and all Taxes shown on such tax returns to be due and payable and all
Taxes imposed upon the Borrowers and their respective Subsidiaries and upon
their respective properties, assets, income, businesses and franchises that are
due and payable have been paid when due and payable except, in each case, where
such unpaid taxes are being contested in good faith and appropriate reserves
made therefor. The Borrowers know of no proposed tax assessment against either
Borrower or any of its respective Subsidiaries that is not being actively
contested by such Borrower or such Subsidiary in good faith and by appropriate
proceedings and which, if imposed, could reasonably be expected to result in a
Material Adverse Effect; provided that, in any such case such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.
     SECTION 3.12 Environmental Compliance. In each case, except to the extent
such condition or event, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect or as set forth in Schedule 3.12,
          (a) none of the Obligors or any of their respective Subsidiaries has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any Governmental

49



--------------------------------------------------------------------------------



 



Approval required under any Environmental Law or has become subject to any
Environmental Liability.
          (b) none of the Obligors or any of their respective Subsidiaries has
received any notice of any claim with respect to any Environmental Liability or
knows of any basis for any Environmental Liability;
          (c) none of the Obligors or any of their respective Subsidiaries has
arranged for the disposal of Hazardous Material at a site listed for
investigation or clean-up by any Governmental Authority or in violation of Law;
          (d) there is no proceeding pending against any of the Obligors or any
of their respective Subsidiaries by any Governmental Authority with respect to
the presence on or release of any Hazardous Material from any real property or
facility owned or operated at any time by the Borrowers or any of their
Subsidiaries or otherwise used in connection with their respective businesses;
and
          (e) neither Borrower has knowledge that any Hazardous Material has
been or is currently being generated, processed, stored or released (or is
subject to a threatened Release) from, on or under any real property or facility
owned or operated by any of the Obligors or any of their respective
Subsidiaries, or otherwise used in connection with their respective businesses
in a quantity or concentration that would require remedial action under any
applicable Environmental Law if reported to or discovered by the relevant
Governmental Authority.
     SECTION 3.13 Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against any of the Obligors or any of their respective
Subsidiaries pending or, to the knowledge of the Borrowers, threatened that
could reasonably be expected to have a Material Adverse Effect. The hours worked
by and payments made to employees of the Domestic Borrower have not been in
violation of the Fair Labor Standards Act or any other Law dealing with such
matters which could reasonably be expected to result in a Material Adverse
Effect.
     SECTION 3.14 Investment Company Status. Neither the Domestic Borrower nor
any of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.
     SECTION 3.15 Insurance. As of the Effective Date, Schedule 3.15 lists all
policies or binders of fire, liability, worker’s compensation, vehicular or
other insurance held by or for the benefit of the Domestic Borrower or any of
its Subsidiaries (specifying the insurer, the policy number or covering note
number with respect to binders). All such insurance is in full force and effect,
is with financially sound and reputable insurers and is in amounts and provides
coverage that are reasonable and customary for Persons engaged in businesses
similar to those conducted by any of the Obligors or any of their respective
Subsidiaries and lists the Administrative Agent as an additional insured on
liability policies and as a co-loss payee on property and casualty policies.
     SECTION 3.16 Solvency. With respect to the Domestic Borrower on a
consolidated basis with its Subsidiaries, immediately following the making of
each Loan and

50



--------------------------------------------------------------------------------



 



after giving effect to the application of the proceeds of such Loan, and with
respect to each Guarantor, as of the Effective Date, (a) the fair market value
of its assets will exceed its debts and liabilities; (b) the present fair
saleable value of its property will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities; (c)
it will be able to pay its debts and liabilities as they become absolute and
mature; and (d) it will not have unreasonably small capital with which to
conduct its business as such business is now conducted and is proposed to be
conducted following the Effective Date.
     SECTION 3.17 ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of all such underfunded Plans.
     SECTION 3.18 Disclosure. Each Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the other reports, financial statements,
certificates or other information furnished by or on behalf of any Obligor to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information, each Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
     SECTION 3.19 Subsidiaries. Schedule 3.19 lists, as of the Effective Date
for each Subsidiary of the Domestic Borrower, its full legal name, its
jurisdiction of organization, the number of shares of capital stock or other
Equity Interests outstanding and the owner(s) of such shares or Equity
Interests.
     SECTION 3.20 Margin Stock. No part of any Borrowing shall be used at any
time, to purchase or carry margin stock (within the meaning of Regulation U) or
to extend credit to others for the purpose of purchasing or carrying any margin
stock. None of the Borrowers nor any of their Subsidiaries are engaged
principally, or as one of its important activities, in the business of extending
credit for the purposes of purchasing or carrying any such margin stock. No part
of the proceeds of any Borrowing will be used for any purpose which violates, or
which is inconsistent with, any regulations promulgated by the Board.

51



--------------------------------------------------------------------------------



 



     SECTION 3.21 Works Council. There is no works council (ondernemingsraad)
established by a Dutch [Obligor/Guarantor] and no [Obligor/Guarantor] are in the
process of establishing a works council, and no employees of any
[Obligor/Guarantor] nor any organisations representing any [Obligor/Guarantor]’s
employees have (i) requested that a works council be established or (ii) made a
request to the district court, cantonal sector (arrondissementsrechtbank, sectie
kanton) for the establishment of a works council and no [Obligor/Guarantor] is
required under any collective labour agreement (collectieve arbeidsovereenkomst)
or any other agreement to establish a works council. Consequently, there is no
works council whose advise on any [Obligor/Guarantor]’s entry into the Loan
Documents and the performance of the transactions thereunder must be sought
pursuant to the Works Councils Act (Wet op de ondernemingsraden).
ARTICLE IV
Conditions
     SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Lender to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):
          (a) The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
          (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of (i) David L. Roland, Esq., general counsel of Borrowers,
(ii) Mayer Brown LLP, New York counsel for the Borrowers and (iii) foreign
counsel for the Borrowers, each in form reasonably satisfactory to the
Administrative Agent.
          (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Obligor, the
authorization of the Transactions, the authority of each natural Person
executing any of the Loan Documents on behalf of any Obligor and any other legal
matters relating to the Obligors, this Agreement or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.
          (d) Each Lender requesting a promissory note evidencing Loans made by
such Lender shall have received from the Borrowers a Note payable to such
Lender.
          (e) The Lenders, the Administrative Agent and Lead Arrangers shall
have received all fees and other amounts due and payable on or prior to the
Effective Date, including reimbursement or payment of all reasonable
out-of-pocket expenses required to be reimbursed or

52



--------------------------------------------------------------------------------



 



paid by the Domestic Borrower hereunder to the extent that invoices have been
provided to the Domestic Borrower in advance of the Effective Date.
          (f) All material governmental and third party approvals necessary or,
in the discretion of the Administrative Agent, advisable in connection with the
financing contemplated hereby and the continuing operations of the Borrowers and
their Subsidiaries shall have been obtained and be in full force and effect.
          (g) The Lenders shall have received (i) audited consolidated financial
statements of the Domestic Borrower and its Subsidiaries for the two most recent
fiscal years ended prior to the Effective Date as to which such financial
statements are available, and (ii) satisfactory unaudited interim consolidated
financial statements of the Domestic Borrower and its Subsidiaries for the
fiscal quarter ended March 31, 2008.
          (h) The Administrative Agent shall have received each of the Security
Documents from each applicable Obligor and same shall constitute satisfactory
security documentation to create first priority security interests in the
Collateral free and clear of all Liens, other than Permitted Liens.
          (i) All membership and stock certificates of each Subsidiary of the
Borrowers described on Annex 2 to the Security Agreements will be delivered to
Administrative Agent together with related stock and membership powers executed
in blank.
          (j) The Administrative Agent shall have received reports of UCC, tax
and judgment Lien searches conducted by a reputable search firm with respect to
each of the Borrowers and their Subsidiaries in each location reasonably
requested by the Administrative Agent and the information disclosed in such
reports shall be reasonably satisfactory to the Administrative Agent.
          (k) The Administrative Agent shall have received, to the extent
obtainable using reasonable commercial efforts, acknowledgments from all parties
previously granting landlord lien waivers or subordination agreements that such
landlord lien waivers or subordination agreements are still effective and for
the benefit of the Administrative Agent executed by such landlords in a form
reasonably satisfactory to the Administrative Agent.
          (l) The Lenders shall have received details of the legal and capital
structure of the Borrowers which shall be reasonably satisfactory to the
Lenders.
          (m) The Administrative Agent shall have received evidence satisfactory
to the Administrative Agent that substantially simultaneously with the initial
Borrowing the Indebtedness identified on Schedule 4.01(m) hereto will be paid in
full.
          (n) The Administrative Agent shall have received evidence of insurance
coverage of the Borrowers and their Subsidiaries, which coverage shall be
reasonably satisfactory to the Administrative Agent in all respects and shall
name the Administrative Agent as an additional insured and as a mortgagee/loss
payee on the liability and casualty insurance policies covering the Mortgaged
Property.

53



--------------------------------------------------------------------------------



 



          (o) The Administrative Agent shall have received all documents and
other items that it may reasonably request in writing relating to any other
matters relevant hereto, all in form and substance satisfactory to the
Administrative Agent.
     SECTION 4.02 Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Lender to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:
          (a) The representations and warranties of the Borrowers set forth in
this Agreement or any other Loan Document shall be deemed to have been made as a
part of said request for each Borrowing and shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable; provided, that to the extent such representations and warranties
were made as of a specific date, the same shall be required to remain true and
correct in all material respects as of such specific date.
          (b) No Material Adverse Effect shall have occurred since the date of
the most recent Borrowing.
          (c) The Administrative Agent shall have received a Borrowing Request
as required by Section 2.03 or the Issuing Lender and the Administrative Agent
shall have received a request for the issuance of a Letter of Credit as required
by Section 2.04(b);
          (d) At the time of, and immediately after giving effect to, such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b), (c) and (d) of this Section 4.02.
ARTICLE V
Affirmative Covenants
          Until the Revolving Loan Commitments have expired or been terminated
and the principal of and interest on each Loan and all fees payable hereunder
shall have been paid in full and all Letters of Credit shall have expired or
terminated (except as expressly permitted to extend past the Revolving Credit
Termination Date pursuant to Section 2.04(c)) and all LC Disbursements shall
have been reimbursed, each Borrower, for itself and its Subsidiaries, and each
Guarantor, for itself, covenant and agree with the Lenders that:
     SECTION 5.01 Financial Statements. The Domestic Borrower will furnish to
the Administrative Agent:
          (a) Within ten (10) days after the Domestic Borrower is required to
file the same with the Commission, copies of the annual reports, quarterly
reports and current reports containing financial statements and related
financial information (or copies of such portions of

54



--------------------------------------------------------------------------------



 



any of the foregoing as the Commission may from time to time by rules and
regulations prescribe) that the Domestic Borrower may be required to file with
the Commission pursuant to Section 13(a) or Section 15(d) of the Securities
Exchange Act of 1934; provided, however, that the foregoing shall not be deemed
to require the Domestic Borrower to furnish any current reports filed with the
Commission that consist solely or primarily of the Domestic Borrower’s public
announcement that its quarterly financial results of operations and related
financial information each fiscal quarter have been filed. If the Domestic
Borrower is not required to file information, documents or reports pursuant to
either of said Sections, then such of the supplementary and periodic
information, documents and reports which may be required pursuant to Section
13(a) of the Securities Exchange Act of 1934 in respect of a security listed and
registered on a national securities exchange as may be prescribed from time to
time in such rules and regulations;
          (b) Within sixty (60) days of the end of each fiscal quarter of the
Domestic Borrower, a certificate of a Financial Officer of the Domestic Borrower
(i) certifying as to whether a Default or Event of Default has occurred and, if
a Default or Event of Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with
Sections 6.14, 6.15 and 6.16 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the last audited
financial statements delivered pursuant to Section 5.01(a) and, if any such
change has occurred, specifying the effect such change would have on the
financial statements accompanying such certificate;
          (c) within thirty (30) days of an increase in the Revolving Loan
Commitments pursuant to Section 2.18, a calculation of the Leverage Ratio (in
accordance with the practice used in the calculations described in paragraph
(c) above), taking into account the effect of such increased Borrowings;
          (d) promptly after the same become available, copies of all proxy
statements distributed by the Domestic Borrower to its shareholders generally
concerning material developments in the business of the Domestic Borrower or any
of its Subsidiaries;
          (e) promptly upon receipt of any complaint, order, citation, notice or
other written communication from any Person with respect to, or upon any
Obligor’s obtaining knowledge of, (i) the existence or alleged existence of a
violation of any applicable Environmental Law or any Environmental Liability in
connection with any property now or previously owned, leased or operated by the
Borrowers or any of their Subsidiaries which could reasonably be expected to
result in a Material Adverse Effect, (ii) any release of Hazardous Substances on
such property or any part thereof in a quantity that is reportable under any
applicable Environmental Law, and (iii) any pending or threatened proceeding for
the termination, suspension or non-renewal of any permit required under any
applicable Environmental Law, in each case, in which there is a reasonable
likelihood of an adverse decision or determination that could reasonably be
expected to result in a Material Adverse Effect, a certificate of an executive
officer of the Domestic Borrower, setting forth, in reasonable detail, such
matter and the actions, if any, that such Obligor is required or proposes to
take;

55



--------------------------------------------------------------------------------



 



          (f) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrowers or any of their Subsidiaries, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request in
order to enable the Administrative Agent to determine whether the terms,
covenants, provisions and conditions of this Agreement have been complied with;
provided that the foregoing shall not be construed to expand the provisions of
Section 5.06 with respect to annual audits; and
          (g) within ninety (90) days following the commencement of each fiscal
year, the Domestic Borrower’s consolidated operating and capital expenditure
budgets and cash flow forecast for such fiscal year (which shall include a
projected consolidated balance sheet summary for the Domestic Borrower and its
Subsidiaries as of the last day of such fiscal year and the related projected
statements of consolidated income and cash flows for such fiscal year).
     SECTION 5.02 Notices of Material Events. The Domestic Borrower will furnish
to the Administrative Agent and each Lender promptly and, in any event, within
five (5) Business Days after acquiring knowledge thereof, written notice of the
following:
          (a) the occurrence of any Default of which the Domestic Borrower has
knowledge and the action that the Obligors are taking or propose to take with
respect thereto;
          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any Obligor
or any Subsidiary thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect or that in any manner questions
the validity of the Loan Documents;
          (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of any Obligor in an aggregate amount exceeding $10,000,000;
          (d) any default by the Borrowers or any of their Subsidiaries under
any Material Contract, together with a description of the nature of such default
and any action taken or proposed to be taken with respect to such default; and
          (e) any other development with respect to either Borrower and its
respective Subsidiaries that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Domestic Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.
     SECTION 5.03 Existence; Conduct of Business. Each Borrower will, and will
cause each of its respective Subsidiaries to, do or cause to be done all things
necessary to preserve and maintain its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect; provided that the foregoing shall

56



--------------------------------------------------------------------------------



 



not allow or prohibit any merger, consolidation, liquidation or dissolution to
the extent same is or is not permitted under Section 6.03.
     SECTION 5.04 Payment of Obligations. Each Borrower will, and will cause
each of its respective Subsidiaries to, pay its obligations, including
liabilities for Taxes before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) such Borrower or such Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
     SECTION 5.05 Maintenance of Properties; Insurance. Each Borrower will, and
will cause each of its respective Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, unless the failure to so keep, preserve, protect and maintain such
property or the failure to make such repairs, renewals or replacements could not
reasonably be expected to result in a Material Adverse Effect, ordinary wear and
tear excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by similarly situated companies engaged in the same or similar
businesses operating in the same or similar locations and shall cause the
Administrative Agent to be listed as a co-loss payee on property and casualty
policies and as an additional insured on liability policies.
     SECTION 5.06 Books and Records; Inspection Rights. Each Borrower will, and
will cause each of its respective Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Each Borrower will, and
will cause each of its respective Subsidiaries to, permit any representatives
designated by the Administrative Agent, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested. The Borrowers will and will cause each of their
Subsidiaries to permit the Administrative Agent to engage a third party auditor
(after obtaining estimates from two auditors) to provide an audit of the type
description in Section 4.01(g) if requested by the Administrative Agent at the
expense of the Domestic Borrower; provided that such audits will be limited to
once per calendar year unless an Event of Default exits or any such audit is not
reasonably acceptable to Administrative Agent.
     SECTION 5.07 Compliance with Laws. Each Borrower will, and will cause each
of its respective Subsidiaries to, comply with all Laws (including Environmental
Laws as more fully set forth in Section 5.12, below) and Orders applicable to it
or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
     SECTION 5.08 Use of Proceeds and Letters of Credit. Each Borrower covenants
and agrees that the proceeds of the Loans will be used only to (i) to finance
acquisitions, investments and share repurchases; (ii) to pay the fees, expenses
and other transaction costs of the transactions contemplated hereby; and
(iii) to fund working capital needs and general corporate purposes of each
Borrower and its respective Subsidiaries. Each Borrower covenants

57



--------------------------------------------------------------------------------



 



and agrees that no part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X. Letters of Credit
will be issued only to support the working capital needs and general corporate
obligations of such Borrower and its Subsidiaries relating to their respective
lines of business as currently conducted.
     SECTION 5.09 Additional Guarantees and Security Documents.
          (a) Subject to the terms of Section 9.01(a), Domestic Borrower shall
at all times cause all Material Domestic Subsidiaries to be Guarantors and, in
any event shall cause Domestic Subsidiaries that in the aggregate hold 85% or
more of the domestic assets (excluding stock or securities in one or more
Foreign Subsidiary) of the Domestic Borrower and its Domestic Subsidiaries to be
Guarantors. Foreign Borrower shall at all times cause all Material Foreign
Subsidiaries to be Guarantors of the Foreign Revolving Loans and the other
Secured Obligations (as defined in the Foreign Security Agreement) and, in any
event shall cause Foreign Subsidiaries that in the aggregate hold 85% or more of
the foreign assets of the Foreign Borrower and its Foreign Subsidiaries to be
Guarantors of the Foreign Revolving Loans and the other Secured Obligations (as
defined in the Foreign Security Agreement). To the extent required pursuant to
the provisions of this Section 5.09, within thirty (30) days after the Domestic
Borrower or the Foreign Borrower, as applicable, acquires or creates a new
Material Domestic Subsidiary or Material Foreign Subsidiary, respectively, the
applicable Borrower or any or its respective Subsidiaries, as applicable, shall
cause such new Subsidiary to execute a Joinder Agreement and shall, and shall
cause such new Subsidiary to, deliver to the Administrative Agent such other
documents relating to such new Subsidiary as the Administrative Agent shall
reasonably request in order to comply with the requirements of this Section.
          (b) The Domestic Borrower covenants and agrees that the Security
Agreements executed by the Domestic Borrower and the Domestic Guarantors create
in favor of the Administrative Agent, for the ratable benefit of the Lenders, a
legal, valid and enforceable security interest in 85% of the aggregate domestic
assets (excluding stock or securities in one or more Foreign Subsidiaries) of
the Domestic Borrower and its Domestic Subsidiaries. In the event that the
domestic Collateral granted by the Domestic Borrower and the Domestic Guarantors
does not represent 85% of the aggregate domestic assets (excluding stock or
securities in one or more Foreign Subsidiaries) of the Domestic Borrower and its
Domestic Subsidiaries, then the Domestic Borrowers shall, and shall cause its
Domestic Subsidiaries to, grant the Administrative Agent or its designee as
security for the Obligations of the Domestic Borrower and the Domestic
Guarantors a first-priority lien on additional domestic collateral not already
subject to a Lien of the Security Agreements such that after giving effect
thereto, the domestic Collateral will represent at least 85% of the aggregate
domestic assets (excluding stock or securities in one or more Foreign
Subsidiaries) of the Domestic Borrower and its Domestic Subsidiaries.
          (c) The Foreign Borrower covenants and agrees that the Security
Agreements executed by the Foreign Borrower and the Foreign Guarantors create in
favor of the Administrative Agent as security for the Foreign Revolving Loans
and the other Secured Obligations (as defined in the Foreign Security
Agreement), for the ratable benefit of the

58



--------------------------------------------------------------------------------



 



Lenders, a legal, valid and enforceable security interest in 85% of the foreign
assets of the Foreign Borrower and its Foreign Subsidiaries. In the event the
foreign Collateral does not represent 85% of the aggregate foreign assets of the
Foreign Borrower and its Foreign Subsidiaries, then the Foreign Borrower shall,
and shall cause its Foreign Subsidiaries to, grant the Administrative Agent or
its designee as security for the Obligations of the Foreign Borrower and the
Foreign Guarantors a first-priority lien on additional foreign collateral not
already subject to a Lien of the Security Agreements such that after giving
effect thereto, the foreign Collateral will represent at least 85% of the
aggregate foreign assets of the Foreign Borrower and its Foreign Subsidiaries.
     SECTION 5.10 Compliance with ERISA. In addition to and without limiting the
generality of Section 5.07, each Borrower shall, and shall cause each of their
respective Subsidiaries to (a) comply in all material respects with all
applicable provisions of ERISA and the regulations and published interpretations
thereunder with respect to all employee benefit plans (as defined in ERISA),
(b) not take any action or fail to take action the result of which would be (i)
a liability to the PBGC (other than liability for PBGC premiums) or (ii) a past
due liability to any Multiemployer Plan, (c) not participate in any prohibited
transaction that could result in any material civil penalty under ERISA or any
tax under the Code, (d) operate each employee benefit plan in such a manner that
will not incur any material tax liability under Section 4980B of the Code or any
liability to any qualified beneficiary as defined in Section 4980B of the Code
except to the extent, in each case, where such failure to comply would not
reasonably be expected to result in a Material Adverse Effect and (e) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any employee benefit plan as may be reasonably requested by
the Administrative Agent.
     SECTION 5.11 Compliance With Agreements. Each Borrower shall, and shall
cause its respective Subsidiaries to, comply in all respects with each material
term, condition and provision of all Material Contracts except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect; provided that such Borrower or any such
Subsidiary may contest any such lease, agreement or other instrument in good
faith through applicable proceedings so long as adequate reserves are maintained
in accordance with GAAP.
     SECTION 5.12 Compliance with Environmental Laws; Environmental Reports. In
addition to and without limiting the generality of Section 5.07, each Borrower
shall, and shall cause its respective Subsidiaries to, (i) comply in all
respects with all Environmental Laws applicable to its operations and real
property except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect; (ii) obtain
and renew all material Governmental Approvals required under Environmental Laws
applicable to its operations and real property except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(iii) conduct any legally required Response in accordance with applicable
Environmental Laws except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; provided that neither of the
Borrowers nor any of their respective Subsidiaries shall be required to
undertake any Response to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.

59



--------------------------------------------------------------------------------



 



     SECTION 5.13 Maintain Business. Each Borrower shall, and shall cause each
of its respective Subsidiaries to, continue to engage primarily in the business
or businesses being conducted on the date of this Agreement and other reasonable
expansions and extensions of such business.
     SECTION 5.14 Further Assurances. Each Obligor will, at its own cost and
expense, execute, acknowledge and deliver all such further acts, documents and
assurances (a) as may from time to time be reasonably necessary or as the
Required Lenders may from time to time reasonably request in order to carry out
the intent and purposes of the Loan Documents and the Transactions, including
all such actions to establish, preserve, protect and perfect the estate, right,
title and interest of the Lenders, or the Administrative Agent for the benefit
of the Lenders, to the Collateral (including Collateral acquired after the date
hereof).
     SECTION 5.15 Commercial Banking Services.
          (a) Within one hundred and eighty (180) days following the Effective
Date, the Borrowers and their respective Subsidiaries shall have established
their primary commercial banking services with one or more of the Lenders, which
include cash management services, letters of credit, foreign exchange and other
services, and their primary banking accounts; provided that the term commercial
banking services shall not be interpreted to include traditional investment
banking services or products.
          (b) Foreign Borrower will not allow the sum total of all bank deposits
held by it or any of its Affiliates or Subsidiaries in the United Arab Emirates
to be greater than $4,000,000 (or an equivalent amount in any other currency)
and will establish and maintain a system to transfer all sums in excess of such
limit to an account with a financial institution with which the Agent has a
perfected security interest within three (3) local business days (defined as
days on which commercial banks are generally open in Dubai).
     SECTION 5.16 Post Closing Covenants. Attached hereto on Schedule 5.16 are
certain items that the parties hereto have agreed will be completed after the
Closing Date (the “Post Closing Covenants”). In the event that any of the Post
Closing Covenants are not satisfied by the date set forth for completion of such
Post Closing Covenants indicated on Schedule 5.16, it shall be an Event of
Default hereunder, and the Administrative Agent and Lenders shall be entitled to
exercise their remedies hereunder and under the other Loan Documents.
ARTICLE VI
Negative Covenants
          Until the Revolving Loan Commitments have expired or terminated and
the principal of and interest on each Loan and all fees payable hereunder shall
have been paid in full and all Letters of Credit have expired or terminated
(except as expressly permitted to extend past the Revolving Credit Termination
Date pursuant to Section 2.04(c)) and all LC Disbursements shall have been
reimbursed, each Borrower and each Guarantor, for itself, covenants and agrees
with the Administrative Agent and the Lenders that:

60



--------------------------------------------------------------------------------



 



     SECTION 6.01 Indebtedness. The Borrowers will not, and will not permit any
of their respective Subsidiaries to, create, incur, assume or permit to exist
any Indebtedness, except:
          (a) Indebtedness created hereunder or under any of the Loan Documents,
including renewals, extensions and refinancings hereof or thereof;
          (b) Indebtedness existing on the date hereof and set forth in
Schedule 6.01;
          (c) Indebtedness of a Borrower to any Subsidiary and of any Subsidiary
to a Borrower or any other Subsidiary;
          (d) Indebtedness of a Borrower or any of its Subsidiaries under any
Swap Agreement entered into by such Borrower or such Subsidiary in compliance
with Section 6.06;
          (e) [Intentionally Omitted];
          (f) Guarantees by a Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of a Borrower or any other Subsidiary, to the
extent such Indebtedness is permitted hereunder;
          (g) Subject to the provisions of Section 6.01(q), Capital Lease
Obligations that, in the aggregate do not exceed at any time outstanding the
greater of (i) $40,000,000 or (ii) ten percent (10%) of Net Worth;
          (h) the Existing Letters of Credit (as shown on Schedule 1.01A) until
the termination date thereof without giving effect to any automatic extensions
and additional letters of credit and/or bank guarantees that are not issued
hereunder or by any Lender up to an aggregate maximum amount at any time of
$6,000,000;
          (i) Subject to the provisions of Section 6.01(q), Indebtedness of any
Person that becomes a Subsidiary after the Effective Date; provided that
(i) such Indebtedness exists at the time such Person becomes a Subsidiary and is
not created in contemplation of or in connection with such Person becoming a
Subsidiary, (ii) none of the properties of the Borrowers or any of their
respective other Subsidiaries is bound with respect to such Indebtedness, and
(iii) the aggregate principal amount of Indebtedness permitted by this clause
(i) shall not exceed the greater of (i) $40,000,000 or (ii) ten percent (10%) of
Net Worth;
          (j) Subject to the provisions of Section 6.01(q), Indebtedness of a
Borrower or any of its Subsidiaries secured by Liens permitted by clause (u) of
the definition of “Permitted Liens” up to but not exceeding at any one time
outstanding the greater of (i) $40,000,000 or (ii) ten percent (10%) of Net
Worth;
          (k) purchase money Indebtedness, including all extensions, renewals,
refinancings and modifications thereof;
          (l) Subordinated Indebtedness;

61



--------------------------------------------------------------------------------



 



          (m) Indebtedness arising on account of deferred charges, deferred
workers compensation liabilities, or deferred employee medical liabilities;
          (n) any financed insurance premiums;
          (o) indemnities and surety obligations in the ordinary course of
business;
          (p) Subject to the provisions of Section 6.01(q), other unsecured
Indebtedness of a Borrower or any of its Subsidiaries in an aggregate principal
amount not exceeding at any time outstanding (i) the greater of $40,000,000 or
ten percent (10%) of Net Worth where the Leverage Ratio is equal to or less than
1.25 to 1.0 and (ii) the greater of $20,000,000 or five percent (5%) of Net
Worth where the Leverage Ratio is greater than 1.25 to 1.0; and
          (q) Anything herein to the contrary notwithstanding, the Indebtedness
permitted in clauses (g), (i), (j) or (p) of this Section 6.01 shall not in the
aggregate exceed $350,000,000 at any time outstanding.
     SECTION 6.02 Liens. The Borrowers will not, and will not permit any their
respective direct or indirect Subsidiaries to, create, incur, assume or permit
to exist any Lien on any property or asset now owned or hereafter acquired by
it, or rights in respect of any thereof, except for Permitted Liens.
     SECTION 6.03 Fundamental Changes. The Borrowers will not, and will not
permit any of their respective Subsidiaries to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing:
          (a) any Subsidiary may merge into a Borrower in a transaction in which
such Borrower is the surviving corporation;
          (b) any Subsidiary may merge into any other Subsidiary in a
transaction in which the surviving entity is a wholly-owned Subsidiary and which
is in compliance with Section 5.09; provided that any such merger involving a
Person that is not a wholly owned Subsidiary immediately prior to such merger
shall not be permitted unless also permitted by Section 6.05;
          (c) any Subsidiary may liquidate or dissolve if the net proceeds of
such liquidation, if any, inure to the benefit of a Borrower or a Material
Subsidiary, and the Domestic Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Domestic Borrower and
is not materially disadvantageous to the Lenders; and
          (d) Borrowers or any Subsidiary may merge or consolidate with any
other Person if in the case of a merger or consolidation of either Borrower,
such Borrower is the surviving corporation, and, in any other case, the
surviving corporation is a wholly-owned Subsidiary and such Subsidiary (x) has
complied with the requirements of Section 5.09 and (y) shall have assumed and
ratified all obligations of any Subsidiary involved in such merger

62



--------------------------------------------------------------------------------



 



pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent.
     SECTION 6.04 Asset Sales. Subject to the provisions of Section 6.04(g), the
Borrowers will not, and will not permit any of their respective Subsidiaries to,
make any Asset Sale except for:
          (a) inventory or other assets sold in the ordinary course of business;
          (b) sales, transfers, leases or other dispositions of assets to any
Borrower or to another wholly-owned Subsidiary provided that after giving effect
to any such sale, transfer, lease or other disposition, the Borrowers and their
Subsidiaries remain in compliance with Section 5.09;
          (c) obsolete, worn out or surplus equipment and miscellaneous
property;
          (d) sales, exchanges and transfers of Permitted Investments;
          (e) transfers of condemned property to the respective Governmental
Authority that has condemned such property (whether by deed in lieu of
condemnation, dation en paiement, or otherwise), and transfers of property that
has been subject to a casualty to the respective insurer of such property as
part of an insurance settlement;
          (f) licenses and sublicenses by a Borrower or any Subsidiary of
software, trademarks or other Intellectual Property in the ordinary course of
business and which do not materially interfere with the business of Borrowers;
and
          (g) any asset sale in an aggregate amount not to exceed the greater of
$40,000,000 or ten percent (10%) of Net Worth in any twelve (12) month period,
and in no event to exceed $100,000,000 over the term hereof, so long as after
giving effect to such asset sale, the Domestic Borrower is in proforma
compliance with the covenants in Sections 6.14, 6.15 and 6.16.
     SECTION 6.05 Investments. The Borrowers will not, and will not permit any
of their respective Subsidiaries to, make an Investment in any other Person,
except:
          (a) Permitted Investments;
          (b) intercompany loans or advances to the extent permitted under
Section 6.01;
          (c) guarantees constituting Indebtedness permitted by Section 6.01;
          (d) Swap Agreements to the extent permitted under Section 6.06;
          (e) Subject to the provisions of Section 6.05(m), so long as there is
at least $25,000,000 in unused Revolving Loan Commitments prior to giving effect
to such Investment, Investments in Subsidiaries in the same or similar line of
business as the Borrowers and their

63



--------------------------------------------------------------------------------



 



Subsidiaries, or in other entities that do not constitute Subsidiaries, so long
as such Investments do not exceed in any twelve (12) month period the lesser of
twenty five percent (25%) of Net Worth and $200,000,000; provided, if such
additional amount is funded by new equity issuances in Borrower, such
Investments do not exceed in any twelve (12) month period fifty percent (50%) of
Net Worth;
          (f) Investments existing on the date hereof and described in
Schedule 6.05;
          (g) Investments consisting of extensions of credit, commercial trade
credit, prepayments, security deposits or similar transactions entered into in
the ordinary course of business;
          (h) Investments by Domestic Borrower or its wholly-owned Subsidiaries
in Equity Interests of wholly-owned Subsidiaries;
          (i) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
          (j) the extension of commercial trade credit in connection with the
sale of inventory in the ordinary course of business;
          (k) Indebtedness or other non-cash consideration received by Borrower
or its Subsidiaries in connection with dispositions permitted under this
Agreement; and
          (l) Investments in cash and cash equivalents.
          (m) Anything herein to the contrary notwithstanding, the Investments
permitted in clause (e) of this Section 6.05 are further subject to the
following: (i) No Default or Event of Default shall have occurred and be
continuing both before and immediately after giving effect to each such
Investment; (ii) Domestic Borrower and its respective Subsidiaries are in
compliance with the covenants in Sections 6.14, 6.15 and 6.16 both before and
immediately after giving effect to each such Investment; (iii) any entity to be
acquired shall be a going concern, engaged in a business similar or
complementary to the line of business of ION or its subsidiaries and any assets
to be acquired shall be used or useful in such types of business, (iv) if such
Investment or acquisition involves a merger or consolidation any Borrower or any
Guarantor; such Borrower or Guarantor shall be the surviving person and no
Change of Control shall have been effected thereby; (v) if the transaction
involves the acquisition of a new operating subsidiary of a Borrower, such
subsidiary shall be joined as an additional Domestic Guarantor or Foreign
Guarantor, as applicable, pursuant to a Joinder Agreement, all in accordance
with the terms of Section 5.09; (vi) the applicable Borrower shall deliver
written notice of such proposed acquisition to the Administrative Agent, which
notice shall include the proposed date of the acquisition, not less than ten
(10) Business Days prior to the proposed closing date.
     SECTION 6.06 Swap Agreements. The Borrowers will not, and will not permit
any of their respective Subsidiaries to, enter into any Swap Agreement, except
Swap Agreements entered into to: (a) hedge or mitigate raw material and supply
cost risks to which any Borrower or any or its respective Subsidiaries has
actual exposure in the conduct of its business or the

64



--------------------------------------------------------------------------------



 



management of its liabilities (other than those in respect of Equity Interests
of any Borrower or any of its respective Subsidiaries), (b) cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of any Borrower or any or its respective Subsidiaries,
or (c) mitigate foreign exchange or currency risk in connection with any
obligation of any Obligor incurred in connection with the operation of its
business in each case, in connection with the management of risk in the ordinary
course of Borrower’s business and not for speculative purposes.
     SECTION 6.07 Restricted Payments. The Borrowers will not, and will not
permit any of their respective Subsidiaries to, declare or make, or agree to pay
or make, any Restricted Payment, except:
          (a) Subject to the provisions of the last paragraph hereof, the
Domestic Borrower may declare and pay dividends with respect to its Equity
Interests payable either (i) in additional shares of its common stock or (ii) in
cash, so long as such cash dividends do not exceed thirty percent (30%) of
Consolidated Net Income of Domestic Borrower for Domestic Borrower’s most
recently completed fiscal year, and no Event of Default exists at the time of
such dividend or would exist after giving effect thereto;
          (b) Subsidiaries may declare and pay dividends ratably with respect to
their Equity Interests;
          (c) the Domestic Borrower may make Restricted Payments pursuant to and
in accordance with stock option plans and restricted stock plans or other equity
compensation or benefit plans for management or employees of the Domestic
Borrower and its Subsidiaries;
          (d) Domestic Borrower is permitted to declare, pay or make all
dividends, redemptions or distributions (whether in cash or stock) (i) in
respect of its Convertible Preferred Stock, and (ii) and in respect of shares of
any and all additional series of Domestic Borrower’s preferred stock issued in
accordance with the terms of Section 1(c) of that certain Agreement dated as of
February 15, 2005 between Input/Output, Inc. and Fletcher International, Ltd.,
(as amended through the Effective Date) and having terms substantially the same
as the Convertible Preferred Stock, except as provided under such Purchase
Agreement and in the certificate of rights and preferences with respect to such
additional series of preferred stock;
          (e) Subject to the provisions of Section 5.08 and the last paragraph
of this Section 6.07, any and all repurchases by Domestic Borrower of up to
$40 million in principal amount of its Senior Convertible Notes, as and when may
be required pursuant to the Indenture dated as of December 10, 2003, between
Domestic Borrower and The Bank of New York Trust Company of Florida, N.A., as
Trustee; and
          (f) Any and all repurchases or acquisitions by Borrowers, from time to
time and at any time, of shares of its outstanding common stock for cash, so
long as the amount of cash used for any such repurchase or acquisition does not
exceed an amount equal to thirty percent (30%) of Consolidated Net Income of
Domestic Borrower for Domestic Borrower’s most recently completed fiscal year,
and no Event of Default exists at the time of such repurchase or

65



--------------------------------------------------------------------------------



 



acquisition or would exist after giving effect thereto (except with respect to
the acquisition or “withholding” by Domestic Borrower of shares of its common
stock upon and in connection with the exercise of outstanding stock options, or
the lapse of restrictions on outstanding shares of restricted stock).
          Anything herein to the contrary notwithstanding, in no event shall the
dividends, repurchases or acquisitions permitted in clauses (a) or (e) of this
Section 6.07 in the aggregate exceed an amount equal to thirty percent (30%) of
Consolidated Net Income of Domestic Borrower for Domestic Borrower’s most
recently completed fiscal year.
     SECTION 6.08 Transactions with Affiliates. The Borrowers will not, and will
not permit any of their respective Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
holder of five (5%) or more of its Equity Securities or any of its Affiliates,
except:
          (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to such Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties;
          (b) transactions between or among the Borrowers and their Subsidiaries
and between and among any Subsidiaries not involving any other Person;
          (c) any Restricted Payment permitted by Section 6.07 or as otherwise
permitted hereunder;
          (d) reasonable compensation and reimbursement of expenses paid to
members of the boards of directors of the Domestic Borrower or its Subsidiaries;
          (e) indemnities in favor of any officer or director of the Domestic
Borrower pursuant to the organizational documents of the Domestic Borrower or
statutory provisions;
          (f) any employee benefit plan or arrangement, any health, disability
or similar insurance plan which covers employees, and any reasonable employment
contract and transactions pursuant thereto;
          (g) any charitable contribution, grant or endowment by the Domestic
Borrower or any Subsidiary to a charitable organization, foundation or
university at which an Affiliate’s only relationship is as a sponsor, donor,
volunteer, employee or a director, regent or similar position;
          (h) transactions described on Schedule 6.08; and
          (i) transactions between or among Affiliates of the Borrowers
permitted by Section 6.04.
     SECTION 6.09 Restrictive Agreements. The Borrowers will not, and will not
permit any of their respective Subsidiaries to, directly or indirectly, enter
into, incur or permit to

66



--------------------------------------------------------------------------------



 



exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Borrower or any of its respective
Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets, or (b) the ability of any Obligor to pay dividends or other
distributions with respect to any shares of its capital stock (to the extent the
holder of such shares is an Obligor) or to make or repay loans or advances to
such Borrower or any Guarantor or to guarantee Indebtedness of such Borrower or
any Guarantor; provided that (i) the foregoing shall not apply to restrictions
and conditions imposed by Law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.09 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary of a Borrower
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (v) clause (a) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof.
     SECTION 6.10 Constitutive Documents. The Borrowers will not, and will not
permit any of their respective Subsidiaries to, amend its charter or by-laws or
other constitutive documents in any manner that would adversely and materially
affect the rights of the Lenders under this Agreement or their ability to
enforce the same.
     SECTION 6.11 Nature of Business. The Borrowers shall not, and shall not
permit any of their respective Subsidiaries to, engage in any business that is
substantially different from the businesses of the types conducted by the
Borrowers and their Subsidiaries on the Effective Date and businesses reasonably
related thereto.
     SECTION 6.12 Sales and Leasebacks. Except for those transactions described
on Schedule 6.12 and any transaction permitted under Section 6.04(b), the
Borrowers shall not, and shall not permit any of their respective Subsidiaries
to, directly or indirectly, become or remain liable as lessee or as a guarantor
or other surety with respect to any lease of any property (whether real,
personal or mixed), whether now owned or hereafter acquired, that (i) any
Borrower or any of its respective Subsidiaries has sold or transferred or is to
sell or transfer to any other Person (other than any Borrower or any or its
respective Subsidiaries) or (ii) any Borrower or any or its respective
Subsidiaries intends to use for substantially the same purpose as any other
property that has been or is to be sold or transferred by such Borrower or such
Subsidiaries to any Person (other than any other Borrower or any other
Subsidiaries of such Borrower) in connection with such lease.
     SECTION 6.13 Changes in Fiscal Year. The Domestic Borrower and its
Subsidiaries shall not change the end of their fiscal year to a date other than
December 31.
     SECTION 6.14 Minimum Fixed Charge Coverage Ratio. The Domestic Borrower and
its Subsidiaries shall not permit the Fixed Charge Coverage Ratio to be less
than 1.25 to 1.0.

67



--------------------------------------------------------------------------------



 



     SECTION 6.15 Maximum Leverage Ratio. The Domestic Borrower and its
Subsidiaries shall not permit the Leverage Ratio to exceed 2.5 to 1.0.
     SECTION 6.16 Minimum Tangible Net Worth. The Domestic Borrower and its
Subsidiaries shall maintain a minimum Tangible Net Worth of not less than 80% of
the Tangible Net Worth as of March 31, 2008 plus (i) 50% of the Consolidated Net
Income of Borrowers and their respective Subsidiaries (if positive) for each
fiscal quarter thereafter and (ii) 80% of the net proceeds from any mandatorily
convertible notes and preferred and common stock issuances for each fiscal
quarter thereafter.
ARTICLE VII
Events of Default and Remedies
     SECTION 7.01 Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:
          (a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
          (b) any Borrower shall fail to pay any interest on any Loan or any fee
or other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement or the other Loan Documents, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days;
          (c) any representation or warranty made or deemed made by or on behalf
of any Borrower or any Subsidiary in or in connection with this Agreement, any
Loan Document or any amendment or modification hereof or waiver hereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect when
made or deemed made in any material respect (provided such materiality qualifier
shall not apply in instances where a specific representation contains a
materiality or Material Adverse Effect qualifier);
          (d) the Borrowers shall fail to observe or perform any covenant,
condition or agreement contained in Sections 5.01, 5.02, 5.03 (with respect to
the Domestic Borrower’s existence) or 5.08 or in Article VI (other than those
referenced in (e) and (f), below);
          (e) any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clauses (a), (b) or (d) of this Article) or in any other Loan Document, and
such failure shall continue unremedied for a period of thirty (30) days
following the earlier of (i) the date on which such failure first became known
to any officer of such Borrower or (ii) notice of such failure from the
Administrative Agent;

68



--------------------------------------------------------------------------------



 



          (f) any Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to any applicable grace period;
          (g) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of such Material Indebtedness or any trustee or agent on its
or their behalf to cause such Material Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity, provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;
          (h) any default under the Senior Convertible Notes, subject to any
applicable grace periods;
          (i) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrowers or any of their Subsidiaries or their debts, or of a
substantial part of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrowers or any of their Subsidiaries
or for a substantial part of any of their assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;
          (j) the Borrowers or any of their Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Section 7.01, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrowers or any of their
Subsidiaries or for a substantial part of any of their assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
          (k) the Borrowers or any of their Subsidiaries shall become unable,
admit in writing its inability, or fail generally to pay its debts as they
become due;
          (l) one or more judgments for the payment of money in an aggregate
amount (exclusive of amounts fully covered by valid and collectible insurance in
respect thereof subject to customary deductibles or fully covered by an
indemnity with respect thereto reasonably acceptable to the Required Lenders) in
excess of $20,000,000 shall be rendered against any of the Borrowers or their
Subsidiaries or any combination thereof and the same shall remain undischarged
or unstayed for a period of sixty (60) consecutive days during which execution
shall not be effectively stayed, or any attachment or levy shall be entered upon
any assets of such Borrower or such Subsidiary to enforce any such judgment;

69



--------------------------------------------------------------------------------



 



          (m) an ERISA Event shall have occurred that, in the reasonable opinion
of the Required Lenders, when taken together with all other ERISA Events that
have occurred, could reasonably be expected to result in a Material Adverse
Effect;
          (n) any Loan Documents or any material provision thereof shall at any
time cease to be in full force and effect, except expressly in accordance with
the terms of the Loan Documents or a proceeding shall be commenced by the
Borrowers or any of their Subsidiaries seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation thereof), or
any Obligor shall repudiate or deny that it has any liability or obligation for
the payment of principal or interest or other obligations purported to be
created under any Loan Document;
          (o) any Lien created by any of the Security Documents shall at any
time fail to constitute a valid and (to the extent required by the Security
Documents) perfected Lien on any material portion of the Collateral purported to
be subject thereto, securing the obligations purported to be secured thereby,
with the priority required by the Loan Documents, or any Obligor shall so assert
in writing, in each case other than as a result of action or inaction of the
Administrative Agent or any Lender, including without limitation the expiration
of an UCC financing statements or other instruments necessary to perfect the
Administrative Agent’s Lien in the Collateral;
          (p) the occurrence of any Change of Control; or
          (q) any termination of a Lender Swap Agreement by a Lender (or its
Affiliate) counterparty thereto following a default thereunder, requiring a
Borrower or any Guarantor, as applicable, to pay to said counterparty more than
$5,000,000;
then, and in every such event (other than an event with respect to the Borrowers
described in clause (i) or (j) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers, take any or
all of the following actions, at the same or different times: (i) terminate the
Revolving Loan Commitments, and thereupon the Revolving Loan Commitments shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole or in part (in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other Obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event described in clause
(i) or (j) of this Section 7.01, the Revolving Loan Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest notice of acceleration or the intent to accelerate
or any other notice of any kind, all of which are hereby waived by the
Borrowers, (iii) increase the rate of interest charged on all Loans to the
Default Rate (after the acceleration thereof), and (iv) exercise any or all of
the remedies available to it under any of the Loan Documents, at Law or in
equity (including, without limitation, conducting a foreclosure sale of any of
the Collateral). All proceeds realized

70



--------------------------------------------------------------------------------



 



from the liquidation or other disposition of collateral or otherwise received
after maturity of the Notes, whether by acceleration or otherwise, shall be
applied as set forth in the Security Agreements.
     SECTION 7.02 Cash Collateral. In addition to the remedies contained in
Section 7.01, upon the occurrence and continuance of any Event of Default, the
Borrowers shall pay after receipt of the notice required under Section 2.04(j)
to the Administrative Agent cash collateral for outstanding Letters of Credit in
such amounts and at such times as contemplated by Section 2.04(j).
ARTICLE VIII
The Administrative Agent
          Each of the Lenders and the Issuing Lender hereby irrevocably appoints
the Administrative Agent as its agent under the Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto. Each
of the Lenders and the Issuing Lender hereby irrevocably appoints the
Administrative Agent to act under any Foreign Security Agreement in its own
name, for the benefit and on behalf of the Lenders.
          The Lender serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and such
bank and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrowers or other Affiliate thereof as
if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrowers or
any of their Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct; PROVIDED, HOWEVER, THAT IT IS THE INTENTION OF THE PARTIES
HERETO THAT EACH OF THE AGENTS BE INDEMNIFIED IN THE CASE OF ITS OWN NEGLIGENCE
(OTHER THAN GROSS NEGLIGENCE), REGARDLESS OF WHETHER SUCH NEGLIGENCE IS

71



--------------------------------------------------------------------------------



 



SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to the
Administrative Agent by the Borrowers or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all of its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Lender and the
Borrowers. Upon any such resignation, the Required Lenders shall have the right,
with the consent of the Borrowers, assuming no Default or Event of Default has
occurred and is continuing, such consent not to be unreasonably withheld, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent with the consent of the
Borrowers, assuming no Default or Event of Default has occurred and is
continuing, such consent not to be unreasonably withheld, which shall be any
Lender or a bank with an office in New York, New York or Houston, Texas, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties

72



--------------------------------------------------------------------------------



 



and obligations hereunder. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
ARTICLE IX
Guarantee
SECTION 9.01 The Guarantee. (a) (i) Each Domestic Guarantor the assets of which
are all or substantially all comprised of stock or securities in one or more
Foreign Subsidiary hereby jointly, severally, unconditionally and irrevocably
with every other such Domestic Guarantor guarantees the full and punctual
payment (whether at stated maturity, upon acceleration or otherwise) of the
principal of and interest on the Foreign Revolving Loans, and the full and
punctual payment of all other Secured Obligations (as defined in the Foreign
Security Agreement) payable by the Foreign Borrower and any Foreign Guarantor
under the Loan Documents or any Lender Swap Agreement to which the Foreign
Borrower or any Foreign Guarantor is a party, as applicable. Upon failure by the
Foreign Borrower or any Foreign Guarantor to pay punctually any such amount,
each such Domestic Guarantor shall forthwith on demand pay the amount not so
paid at the place and in the manner specified in this Agreement or the other
Loan Documents or under the applicable Lender Swap Agreement.
     (ii) Each Domestic Guarantor the assets of which are not all or
substantially all comprised of stock or securities in one or more Foreign
Subsidiary hereby jointly, severally, unconditionally and irrevocably with every
other such Domestic Guarantor guarantees the full and punctual payment (whether
at stated maturity, upon acceleration or otherwise) of the principal of and
interest on the Foreign Revolving Loans and the Domestic Revolving Loans, and
the full and punctual payment of all other Secured Obligations (as defined in
the applicable Security Agreement) payable by either Borrower or any other
Guarantor under the Loan Documents or any Lender Swap Agreement to which either
Borrower or any Guarantor is a party, as applicable. Upon failure by either
Borrower or any other Guarantor to pay punctually any such amount, each such
Domestic Guarantor shall forthwith on demand pay the amount not so paid at

73



--------------------------------------------------------------------------------



 



     the place and in the manner specified in this Agreement or the other Loan
Documents or under the applicable Lender Swap Agreement.
     (iii) The Guarantee contained in clauses (i) and (ii) of this paragraph is
a guaranty of payment and not of collection. The Lenders shall not be required
to exhaust any right or remedy or take any action against, as applicable, the
Domestic Borrower, the Foreign Borrower, the Foreign Guarantors, the Domestic
Guarantors or any other Person or any Collateral. Each Domestic Guarantor agrees
that, as between such Domestic Guarantor and the Lenders, the Obligations of, as
applicable, the Domestic Borrower, the Foreign Borrower, the Foreign Guarantors
or the other Domestic Guarantors may be declared to be due and payable for the
purposes of this Guarantee notwithstanding any stay, injunction or other
prohibition which may prevent, delay or vitiate any declaration as regards the
Domestic Borrower or the Foreign Borrower and that in the event of a declaration
or attempted declaration, the Obligations of, as applicable, the Domestic
Borrower, the Foreign Borrower, the Foreign Guarantors and the other Domestic
Guarantors shall immediately become due and payable by each Domestic Guarantor
for the purposes of this Guarantee.
          (b) (i) Each Foreign Guarantor hereby jointly, severally,
unconditionally and irrevocably guarantees the full and punctual payment
(whether at stated maturity, upon acceleration or otherwise) of the principal of
and interest on the Foreign Revolving Loans, and the full and punctual payment
of all other Secured Obligations (as defined in the Foreign Security Agreement)
payable by the Foreign Borrower or any other Foreign Guarantor under the Loan
Documents or any Lender Swap Agreement to which the Foreign Borrower or any
Foreign Guarantor is a party, as applicable. Upon failure by the Foreign
Borrower or any other Foreign Guarantor to pay punctually any such amount, each
Foreign Guarantor shall forthwith on demand pay the amount not so paid at the
place and in the manner specified in this Agreement or the other Loan Documents
or under the applicable Lender Swap Agreement. This Guarantee is a guaranty of
payment and not of collection. The Lenders shall not be required to exhaust any
right or remedy or take any action against the Foreign Borrower, the Foreign
Guarantors, or any other Person or any Collateral. The Foreign Guarantors agree
that, as between the Foreign Guarantors and the Lenders, the Obligations of the
Foreign Borrower and the other Foreign Guarantors may be declared to be due and
payable for the purposes of this Guarantee notwithstanding any stay, injunction
or other prohibition which may prevent, delay or vitiate any declaration as
regards the Foreign Borrower and that in the event of a declaration or attempted
declaration, the Obligations of the Foreign Borrower and the other Foreign
Guarantors shall immediately become due and payable by each Foreign Guarantor
for the purposes of this Guarantee.
          (ii) In further limitation of the foregoing, and notwithstanding any
other provision of this Agreement to the contrary, the payment undertaking of
any Luxembourg Guarantor for the obligations of any Obligor which is not a
Subsidiary of such Luxembourg Guarantor shall be limited at any time, to an
aggregate amount not exceeding ninety-five per cent. (95%) of the greater of :
(1) the Luxembourg Guarantor’s own funds (“capitaux propres”) and the debt owed
by such Luxembourg Guarantor to any of its direct or

74



--------------------------------------------------------------------------------



 



indirect shareholders, as determined by Article 34 of the Luxembourg law of 19
December 2002 on the register of commerce and companies, accounting and
companies annual accounts, as amended, as at the date of this Agreement;
(2) the Luxembourg Guarantor’s own funds (“capitaux propres”) and the debt owed
by such Luxembourg Guarantor to any of its direct or indirect shareholders, as
determined by Article 34 of the Luxembourg law of 19 December 2002 on the
register of commerce and companies, accounting and companies annual accounts, as
amended, as at the date the guarantee is called.
          The above limitation shall not apply to any amounts borrowed under any
Loan and in each case made available, in any form whatsoever, to such Luxembourg
Guarantor or any of its Subsidiaries.
          (c) The Domestic Borrower hereby unconditionally and irrevocably
guarantees the full and punctual payment (whether at stated maturity, upon
acceleration or otherwise) of the principal of and interest on the Foreign
Revolving Loans, and the full and punctual payment of all other Secured
Obligations (as defined in the Foreign Security Agreement) payable by the
Foreign Borrower or any Foreign Guarantor under the Loan Documents or any Lender
Swap Agreement to which the Foreign Borrower or any Foreign Guarantor is a
party, as applicable. Upon failure by the Foreign Borrower or any Foreign
Guarantor to pay punctually any such amount, the Domestic Borrower shall
forthwith on demand pay the amount not so paid at the place and in the manner
specified in this Agreement or the other Loan Documents or under the applicable
Lender Swap Agreement. This Guarantee is a guaranty of payment and not of
collection. The Lenders shall not be required to exhaust any right or remedy or
take any action against the Foreign Borrower, the Foreign Guarantors, or any
other Person or any Collateral. The Domestic Borrower agrees that, as between
the Domestic Borrower and the Lenders, the Obligations of the Foreign Borrower
and the Foreign Guarantors may be declared to be due and payable for the
purposes of this Guarantee notwithstanding any stay, injunction or other
prohibition which may prevent, delay or vitiate any declaration as regards the
Foreign Borrower and that in the event of a declaration or attempted
declaration, the Obligations of the Foreign Borrower and the Foreign Guarantors
shall immediately become due and payable by the Domestic Borrower for the
purposes of this Guarantee.
          (d) For the avoidance of doubt, it is the express intention of the
Borrowers, the Guarantors, the Administrative Agent, the Issuing Lender and each
Lender that nothing herein or in any other Loan Document shall constitute or be
deemed to constitute an investment by a Foreign Subsidiary in “United States
property” within the meaning of Section 956(c). Accordingly, each party hereto
acknowledges and agrees that only the Domestic Guarantors the assets of which
are not all or substantially all comprised of stock or securities in one or more
Foreign Subsidiary have guaranteed the Obligations of the Domestic Borrower and
the guarantees provided in this Article IX shall be construed and limited to
give effect to such intention (provided that the foregoing shall not limit the
guarantees of the Domestic Guarantors or the Domestic Borrower of the Foreign
Revolving Loans or the other Obligations of the Foreign Borrower or its Foreign
Subsidiaries). To the extent that any Domestic Guarantor that

75



--------------------------------------------------------------------------------



 



has guaranteed the Obligations of the Domestic Borrower holds stock or
securities in one or more Foreign Subsidiaries, such Domestic Guarantor’s
guarantee of the Domestic Borrower’s Obligations hereunder shall be (and hereby
is) limited at all times to an amount equal to the sum of the fair market value
of its domestic assets plus 65% of its stock or securities in such Foreign
Subsidiary.
     SECTION 9.02 Guarantee Unconditional. The respective obligations of each
Guarantor and the Domestic Borrower hereunder shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:
          (a) any extension, renewal, settlement, compromise, waiver or release
in respect of any Secured Obligation (as defined in the applicable Security
Agreement) of either of the Borrowers or any other Guarantor under the Loan
Documents or any Lender Swap Agreement, as applicable, by operation of law or
otherwise;
          (b) any modification, amendment or waiver of or supplement to the Loan
Documents or any Lender Swap Agreement;
          (c) any release, impairment, non-perfection or invalidity of any
direct or indirect security for any obligation of either of the Borrowers or any
other Guarantor under the Loan Documents or any Lender Swap Agreement, as
applicable;
          (d) any change in the corporate existence, structure or ownership of
the Borrowers or any other Guarantor, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting either of the Borrowers,
any other Guarantor or their respective assets or any resulting release or
discharge of any obligation of either of the Borrowers or any other Guarantor
contained in the Loan Documents or any Lender Swap Agreement, as applicable;
          (e) the existence of any claim, set-off or other rights which the
Guarantor may have at any time against either of the Borrowers, any other
Guarantor, the Administrative Agent, any Lender or any other Person, whether in
connection herewith or any unrelated transactions, provided that nothing herein
shall prevent the assertion of any such claim by separate suit or compulsory
counterclaim;
          (f) any invalidity or unenforceability relating to or against either
of the Borrowers or any other Guarantor for any reason of the Loan Documents or
any Lender Swap Agreement, as applicable, or any provision of applicable law or
regulation purporting to prohibit the payment by either of the Borrowers or any
other Guarantor of the principal of or interest on any Loan or any other amount
payable by either of the Borrowers or any other Guarantor under the Loan
Documents or any Lender Swap Agreement, as applicable; or
          (g) any other act or omission to act or delay of any kind by either of
the Borrowers, any other Guarantor, the Administrative Agent, any Lender or any
other Person or any other circumstance whatsoever that might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of the
Guarantor’s obligations hereunder.

76



--------------------------------------------------------------------------------



 



          Furthermore, notwithstanding that the Borrowers may not be obligated
to the Administrative Agent and/or the Lenders for interest and/or attorneys’
fees and expenses on, or in connection with, any Obligations from and after the
Petition Date as a result of the provisions of the federal bankruptcy law or
otherwise, Obligations for which the Guarantors shall be obligated shall include
interest accruing on the Obligations at the Default Rate from and after the date
on which such Borrower files for protection under the federal bankruptcy laws or
from and after the date on which an involuntary proceeding is filed against such
Borrower under the federal bankruptcy laws (herein collectively referred to as
the “Petition Date”) and all reasonable attorneys’ fees and expenses incurred by
the Administrative Agent and the Lenders from and after the Petition Date in
connection with the Obligations.
     SECTION 9.03 Discharge Only upon Payment in Full; Reinstatement In Certain
Circumstances. The obligations of each Guarantor and the Domestic Borrower
hereunder shall remain in full force and effect until the Revolving Loan
Commitments shall have terminated and the principal of and interest on the Loans
and all other amounts payable by the Obligors under the Loan Documents or any
Lender Swap Agreement, as applicable, shall have been paid in full. If at any
time any payment of the principal of or interest on any Loan or any other amount
payable by the Obligors under the Loan Documents or any Lender Swap Agreement,
as applicable, is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of any Obligor or otherwise, the
obligations of each of the Guarantors and the Domestic Borrower hereunder with
respect to such payment shall be reinstated at such time as though such payment
had been due but not made at such time. The Domestic Guarantors under
Section 9.01(a)(i) jointly and severally agree to indemnify each Foreign
Revolving Lender, the Domestic Guarantors under Section 9.01(a)(ii) jointly and
severally agree to indemnify each Domestic Revolving Lender and the Foreign
Guarantors jointly and severally agree to indemnify each Foreign Revolving
Lender on demand for all reasonable costs and expenses (including reasonable
fees of counsel) incurred by such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law,
other than any costs or expenses resulting from the bad faith or willful
misconduct of such Lender.
     SECTION 9.04 Waiver by Each Guarantor. Each Guarantor irrevocably waives
acceptance hereof, diligence, presentment, demand, protest notice of
acceleration or the intent to accelerate and any other notice not provided for
in this Article IX, as well as any requirement that at any time any action be
taken by any Person against the Borrowers or any other Guarantor or any other
Person.
     SECTION 9.05 Subrogation. Each Domestic Guarantor under Section 9.01(a)(ii)
shall be subrogated to all rights of the Domestic Revolving Lenders, the
Administrative Agent and the holders of the Domestic Revolving Loans against the
Domestic Borrower in respect of any amounts paid by such Domestic Guarantor
pursuant to the provisions of this Article IX, and each of the Domestic
Guarantors under Section 9.01(a)(i), the Foreign Guarantors and the Domestic
Borrower shall be subrogated to all rights of the Foreign Revolving Lender the
Administrative Agent and the holders of the Foreign Revolving Loans against the
Foreign Borrower; provided that such Guarantor or the Domestic Borrower shall
not be entitled to enforce or to receive any payments arising out of or based
upon such right of subrogation until

77



--------------------------------------------------------------------------------



 



the principal of and interest on the Loans and all other sums at any time
payable by the Borrowers under the Loan Documents or any Lender Swap Agreement,
as applicable, shall have been paid in full. If any amount is paid to any
Guarantor or the Domestic Borrower, as applicable on account of subrogation
rights under these Guarantees at any time when all the Obligations have not been
paid in full, the amount shall be held in trust for the benefit of the Domestic
Revolving Lenders and the Foreign Revolving Lenders, as applicable, and shall be
promptly paid to the Administrative Agent to be credited and applied to the
Obligations, whether matured or unmatured or absolute or contingent, in
accordance with the terms of this Agreement.
     SECTION 9.06 Stay of Acceleration. If acceleration of the time for payment
of any amount payable by any Obligor under the Loan Documents or any Lender Swap
Agreement, as applicable, is stayed upon insolvency, bankruptcy or
reorganization of the Domestic Borrower, all such amounts otherwise subject to
acceleration under the terms of this Agreement shall nonetheless be payable by
each Domestic Guarantor under Section 9.01(a)(ii) for its respective Obligations
described hereunder promptly following demand by the Administrative Agent made
at the request of the requisite proportion of the Lenders specified in Article X
of this Agreement.
          If acceleration of the time for payment of any amount payable by any
Obligor under the Loan Documents or any Lender Swap Agreement, as applicable, is
stayed upon insolvency, bankruptcy or reorganization of the Foreign Borrower,
all such amounts otherwise subject to acceleration under the terms of this
Agreement shall nonetheless be payable by each Domestic Guarantor under
Section 9.01(a)(i), each Foreign Guarantor and the Domestic Borrower hereunder
for its respective Obligations as described in this Article IX promptly
following demand by the Administrative Agent made at the request of the
requisite proportion of the Lenders specified in Article X of this Agreement.
     SECTION 9.07 Instrument for the Payment of Money. Each Guarantor
acknowledges that the Guarantees in this Article IX constitutes an instrument
for the payment of money and consents and agrees that any Lender or the
Administrative Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.
     SECTION 9.08 Limit of Liability. The obligations of each of the Guarantors
and the Domestic Borrower hereunder shall be limited to an aggregate amount
equal to the largest amount that would not render its obligations hereunder
subject to avoidance under Section 548 of the United States Bankruptcy Code or
any comparable provisions of any applicable state law.
     SECTION 9.09 Release upon Sale. Upon any sale of any Guarantor permitted by
this Agreement, and, if required hereunder, payment to the Administrative Agent,
for the prorata benefit of the applicable Lenders, of the proceeds of such sale,
such Guarantor shall (a) be released from its obligations as a Guarantor
hereunder, (b) all Liens, if any, securing such Guarantee shall automatically be
terminated and released and (c) the Administrative Agent will, at the expense of
said Guarantor, execute and deliver such documents as are reasonably necessary
to evidence said releases and terminations, following written request from the
applicable Borrower and receipt by the Administrative Agent of a certificate
from the applicable Borrower certifying no Default or Event of Default exists.

78



--------------------------------------------------------------------------------



 



     SECTION 9.10 Benefit to Guarantor. Each Guarantor acknowledges that the
Loans made to the Borrowers will be, in part, re-loaned to, or used for the
benefit of, such Guarantor and its Affiliates, that each Guarantor, because of
the utilization of the proceeds of the Loans, will receive a direct benefit from
the Loans and that, without the Loans, such Guarantor would not be able to
continue its operations and carry on its business as presently conducted. The
guarantee of any Dutch Guarantor shall be deemed to have been given only to the
extent that such guarantee does not violate the prohibition on financial
assistance contained in Sections 2:98c and 2:207c of the Dutch Civil Code
(Burgerlijk Wetboek).
ARTICLE X
Miscellaneous
     SECTION 10.01 Notices.
          Except in the case of notices and other communications expressly
permitted to be given by telephone, or email (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:
if to the Borrowers, to:
ION Geophysical Corporation
2105 CityWest Blvd., Suite 400
Houston, Texas 77042
Attention: Chief Financial Officer
Telecopy No.: 281-879-3674
Telephone No. (for confirmation): 281-879-3645
with a copy to:
Mayer Brown LLP
700 Louisiana St., Suite 3400
Houston, Texas 77002-2730
Attention: Marc Folladori
Telecopy No.: 713-238-4888
Telephone No.: 713-238-3000
if to a Guarantor, to it in care of the Borrowers;
if to the Administrative Agent, to:
HSBC Bank USA, N.A.
660 Figueroa St., Suite 800
Los Angeles, California 90017
Attention: Steven Larsen

79



--------------------------------------------------------------------------------



 



Telecopy No.: 213-553-8056
Telephone No. (for confirmation): 213-553-8010
with a copy to:
HSBC Bank USA, N.A.
One HSBC Center, 26th Floor
Buffalo, New York 14203
Attention: Donna Riley
Telecopy No.: 716-841-0269
Telephone No. (for confirmation): 716-841-4178
Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas 77002
Attention: Thomas J. Perich
Telecopy No.: 713-238-7175
Telephone No. (for confirmation): 713-220-4268
          if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
     SECTION 10.02 Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Lender or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Lender and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrowers or Guarantors therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a

80



--------------------------------------------------------------------------------



 



waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Lender may have had notice or knowledge of such Default at
the time.
          (b) Except as otherwise provided herein, neither this Agreement nor
the other Loan Documents nor any provision hereof or thereof may be waived,
amended or modified except pursuant to (x) an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders or (y) an
agreement or agreements in writing entered into by the Borrowers and the Super
Majority Lenders for the purpose of reducing the interest rate applicable to
overdue amounts; provided that no such agreement shall (i) increase the
Revolving Loan Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Revolving Loan Commitment, without the
written consent of each Lender directly affected thereby, (iv) change
Section 2.10 or Sections 2.16(b) or(c), in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section 10.02(b) or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender, (vi) release all or substantially all of the
Collateral without the written consent of each Lender, provided, that nothing
herein shall prohibit the Administrative Agent from releasing any Collateral, or
require the consent of the other Lenders for such release, in respect of items
sold to the extent such sale is permitted or not prohibited hereunder, or
(vii) release all or substantially all of the Guarantees (other than in
connection with any transactions permitted by the Credit Agreement) without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or the Issuing Lender hereunder without the prior written consent of the
Administrative Agent or the Issuing Lender, as the case may be.
     SECTION 10.03 Expenses; Indemnity; Damage Waiver.
          (a) The Borrowers shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the fees,
charges and disbursements of one primary law firm as counsel and consultants for
the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, due diligence undertaken by the Administrative
Agent with respect to the financing contemplated by this Agreement, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Lender or any Lender
for fees, charges and disbursements of one primary law firm as counsel, local
counsel as needed and consultants for the Administrative Agent, the Issuing
Lender or any Lender and all other reasonable out-of-pocket expenses of the

81



--------------------------------------------------------------------------------



 



Administrative Agent, the Issuing Lender or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement during
the existence of a Default or an Event of Default (whether or not any waiver or
forbearance has been granted in respect thereof), including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
          (b) Each Borrower shall indemnify the Administrative Agent, the
Issuing Lender and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrowers or any of their Subsidiaries, or any Environmental Liability
related in any way to the Borrowers or any of their Subsidiaries, or (iv) any
actual claim, litigation, investigation or proceeding relating to any of the
foregoing, whether based on contract, tort or any other theory and regardless of
whether any Indemnitee is a party thereto; and whether or not caused by the
ordinary, sole or contributory negligence of any Indemnitee, provided further
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee (IT BEING UNDERSTOOD THAT IT IS THE INTENTION OF THE PARTIES
HERETO THAT EACH OF THE INDEMNITEES BE INDEMNIFIED IN THE CASE OF ITS OWN
NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE), REGARDLESS OF WHETHER SUCH NEGLIGENCE
IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL). It is
agreed by the parties hereto that the indemnity obligations of the Domestic
Borrower under the Commitment Letter are superseded to the extent described in
this Agreement.
          To the extent that a Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Issuing Lender under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Lender, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Issuing Lender in its capacity as such. For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the total Revolving Credit Exposure and unused Revolving Loan
Commitments at the time.

82



--------------------------------------------------------------------------------



 



          To the extent permitted by applicable Law, each of the Borrowers and
each Guarantor shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
          All amounts due under this Section shall be payable promptly after
receipt of a request therefore by any Borrower.
     SECTION 10.04 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrowers may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the
Borrowers without such consent shall be null and void), and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Lender that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Lender and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Revolving Loan Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:
          (A) the Borrowers, provided that no consent of the Borrowers shall be
required for an assignment to an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; and
          (B) the Administrative Agent and the Issuing Lender, provided that no
such consent shall be required for an assignment of any Revolving Loan
Commitment to an assignee that is a Lender or an Affiliate of a Lender with a
Revolving Loan Commitment immediately prior to giving effect to such assignment;
          (ii) Assignments shall be subject to the following additional
conditions:
          (A) except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Revolving Loan Commitment or Loans, the amount of the Revolving Loan
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the

83



--------------------------------------------------------------------------------



 



Administrative Agent) shall not be less than $5,000,000 and after giving effect
to such assignment, the assigning Lender Revolving Loan Commitment or Loans
shall not be less than $5,000,000 (which amount shall be in the aggregate in the
event of simultaneous assignments to or by two or more Approved Funds) unless
each of the Borrowers and the Administrative Agent otherwise consent, provided
that no such consent of the Borrowers shall be required if an Event of Default
under clause (a), (b), (h) or (i) of Section 7.01 has occurred and is
continuing;
          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
          (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (provided that only one such fee shall be payable
in the event of simultaneous assignments to or by two or more Approved Funds);
          (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may include material non-public information about the Borrowers or
Guarantors and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with such
assignee’s compliance procedures and applicable law, including Federal and state
securities laws; and
          (E) prior to any assignment to an assignee that is not a Lender, the
Lender making such an assignment shall first offer the assignment to the other
Lenders who shall have five (5) Business Days to purchase the assignment on the
same terms as are proposed to such non-Lender assignee.
     Section 10.04(b)(ii)(B) shall not be construed to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of Revolving Loan Commitments or Loans.
     For the purpose of this Section 10.04(b), the term “Approved Fund” has the
following meaning:
     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is owned,
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent

84



--------------------------------------------------------------------------------



 



of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 10.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Revolving Loan Commitment of, and
principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Lender and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, the
Issuing Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
               (c) (i) Any Lender may, without the consent of the Administrative
Agent or the Issuing Lender, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Revolving
Loan Commitment and the Loans owing to it); provided that (A) such
participations must be approved by the Borrowers so long as no Default has
occurred and is continuing, such approval not to be unreasonably withheld,
(B) such Lender’s obligations under this Agreement shall remain unchanged,
(C) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (D) the Borrowers, the Administrative
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to

85



--------------------------------------------------------------------------------



 



     Section 10.02(b) that affects such Participant. Subject to paragraph
(c)(ii) of this Section, the Borrowers agrees that each Participant shall be
entitled to the benefits of Sections 2.13, 2.14 and 2.15 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.16(c) as
though it were a Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.13 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.16(e) as though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     SECTION 10.05 Survival. All covenants, agreements, representations and
warranties made by the Borrowers and each Guarantor herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Lender or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Revolving Loan
Commitments have not expired or terminated. The provisions of Sections 2.13,
2.14, 2.15 and 10.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Revolving Loan Commitments or the termination of this Agreement
or any provision hereof.
     SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts and may be delivered in original or facsimile form
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to

86



--------------------------------------------------------------------------------



 



the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.
     SECTION 10.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     SECTION 10.08 Right of Setoff. Each Lender and each of its Affiliates is
hereby authorized at any time that an Event of Default shall have occurred and
is continuing and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrowers
or any Guarantor against any and all of the obligations of the Borrowers and
each Guarantor now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
     SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process.
          THIS AGREEMENT AND THE LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
ITS CONFLICTS OF LAW PRINCIPLES).
          EACH COMMERCIAL OR DOCUMENTARY LETTER OF CREDIT SHALL BE GOVERNED BY
THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS, INTERNATIONAL CHAMBER
OF COMMERCE PUBLICATION NO. 500 (1993 VERSION), AND ANY AMENDMENT TO, OR
SUCCESSOR OF, SUCH PUBLICATION (THE “UCP 600”) AND EACH STANDBY LETTER OF CREDIT
SHALL BE GOVERNED BY THE INTERNATIONAL STANDBY PRACTICES OF THE INSTITUTE OF
INTERNATIONAL BANKING LAW (THE “ISP 98”), AND IN EITHER CASE, TO THE EXTENT NOT
INCONSISTENT WITH THE UCP 600 OR THE ISP 98, THE LAWS OF THE STATE OF NEW YORK,
AND IN THE EVENT THAT THE PROVISIONS OF THE UCP 600 OR THE ISP 98 CONFLICT WITH
THE LAWS OF THE STATE OF NEW YORK, THEN TO THE EXTENT PERMITTED BY LAW, THE
PROVISIONS OF THE UCP 600 OR THE ISP 98 SHALL CONTROL; PROVIDED THAT ANY LETTER
OF CREDIT MAY BE GOVERNED BY SUCH OTHER LAW, CONVENTION OR PRACTICE, OR SUCH
EXCEPTIONS AS THE BORROWERS MAY REASONABLY REQUEST IN THE RELATED LETTER OF

87



--------------------------------------------------------------------------------



 



CREDIT APPLICATION, SUBJECT TO THE APPROVAL OF THE ISSUING LENDER IN ITS SOLE
DISCRETION.
          THE BORROWERS AND EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMIT, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE BORROWERS
AND EACH GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
          THE BORROWERS AND EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN
ANY COURT REFERRED TO IN PARAGRAPH (C) OF THIS SECTION. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
          THE BORROWERS HEREBY APPOINTS CT CORPORATION SYSTEM (THE “PROCESS
AGENT”) WITH AN OFFICE ON THE DATE HEREOF OF 111 EIGHTH AVENUE, NEW YORK, NEW
YORK 10011, AS ITS AGENT TO RECEIVE ON BEHALF OF THEM SERVICE OF COPIES OF THE
SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH
ACTION OR PROCEEDING. SUCH SERVICE MAY BE MADE BY MAILING BY CERTIFIED MAIL A
COPY OF SUCH PROCESS TO EITHER BORROWER IN CARE OF THE PROCESS AGENT AT THE
PROCESS AGENT’S ABOVE ADDRESS, WITH A COPY TO SUCH PERSON AT ITS ADDRESS
SPECIFIED HEREIN AND EACH BORROWER HEREBY AUTHORIZES AND DIRECTS THE PROCESS
AGENT TO RECEIVE SUCH SERVICE ON THEIR BEHALF. AS AN ALTERNATIVE

88



--------------------------------------------------------------------------------



 



METHOD OF SERVICE, THE BORROWERS ALSO IRREVOCABLY CONSENT TO THE SERVICE OF ANY
AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING BY CERTIFIED
MAIL OF COPIES OF SUCH PROCESS TO THEM AND THEIR SUBSIDIARIES SPECIFIED HEREIN.
THE BORROWERS AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY MANNER PROVIDED BY LAW.
          EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.01. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.
          SECTION 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 10.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 10.12 Confidentiality. Each of the Administrative Agent, the
Issuing Lender and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (ii) any actual or prospective counterparty (or its
advisors) to any Swap Agreement, (g) with the consent of the Borrowers or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii)

89



--------------------------------------------------------------------------------



 



becomes available to the Administrative Agent, the Issuing Lender or any Lender
on a nonconfidential basis from a source other than the Borrowers. For the
purposes of this Section, “Information” means all information received from the
Borrowers or their Affiliates relating to the Borrowers and their Subsidiaries
or their business, other than any such information that is available to the
Administrative Agent, the Issuing Lender or any Lender on a non-confidential
basis prior to disclosure by the Borrowers or any of their Affiliates; provided
that, in the case of information received from the Borrowers after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
     SECTION 10.13 Interest Rate Limitation. It is the intention of the parties
hereto to conform strictly to applicable interest, usury and criminal laws and,
anything herein to the contrary notwithstanding, the obligations of Borrowers
and the Guarantors to a Lender, the Issuing Lender or the Administrative Agent
under this Agreement or any Loan Document shall be subject to the limitation
that payments of interest shall not be required to the extent that receipt
thereof would be contrary to provisions of law applicable to such Lender, such
Issuing Lender or Administrative Agent limiting rates of interest which may be
charged or collected by such Lender, such Issuing Lender or Administrative
Agent. Accordingly, if the transactions contemplated hereby or thereby would be
illegal, unenforceable, usurious or criminal under laws applicable to a Lender,
the Issuing Lender or the Administrative Agent (including the laws of any
jurisdiction whose laws may be mandatorily applicable to such Lender or
Administrative Agent notwithstanding anything to the contrary in this Agreement
or any other Loan Document then, in that event, notwithstanding anything to the
contrary in this Agreement or any other Loan Document, it is agreed as follows:
          (a) the provisions of this Section shall govern and control;
          (b) the aggregate of all consideration which constitutes interest
under applicable law that is contracted for, taken, reserved, charged or
received under this Agreement or any Loan Document or otherwise in connection
with this Agreement or any Loan Document by such Lender, such Issuing Lender or
such Administrative Agent shall under no circumstances exceed the maximum amount
of interest allowed by applicable law (such maximum lawful interest rate, if
any, with respect to each Lender, each Issuing Lender and the Agents herein
called the “Highest Lawful Rate”), and any excess shall be cancelled
automatically and if theretofore paid shall be credited to Borrowers by such
Lender, such Issuing Lender or such Administrative Agent (or, if such
consideration shall have been paid in full, such excess refunded to Borrowers);
          (c) all sums paid, or agreed to be paid, to such Lender, such Issuing
Lender or such Administrative Agent for the use, forbearance and detention of
the indebtedness of Borrowers to such Lender, such Issuing Lender or such
Administrative Agent hereunder or under any Loan Document shall, to the extent
permitted by laws applicable to such Lender, such Issuing Lender or such
Administrative Agent, as the case may be, be amortized, prorated,

90



--------------------------------------------------------------------------------



 



allocated and spread throughout the full term of such indebtedness until payment
in full so that the actual rate of interest is uniform throughout the full term
thereof;
          (d) if at any time the interest provided pursuant to this Section or
any other clause of this Agreement or any other Loan Document, together with any
other fees or compensation payable pursuant to this Agreement or any other Loan
Document and deemed interest under laws applicable to such Lender, such Issuing
Lender or such Administrative Agent, exceeds that amount which would have
accrued at the Highest Lawful Rate, the amount of interest and any such fees or
compensation to accrue to such Lender, such Issuing Lender or such
Administrative Agent pursuant to this Agreement or such other Loan Document
shall be limited, notwithstanding anything to the contrary in this Agreement or
any other Loan Document, to that amount which would have accrued at the Highest
Lawful Rate, but any subsequent reductions, as applicable, shall not reduce the
interest to accrue to such Lender, such Issuing Lender or such Administrative
Agent pursuant to this Agreement or such other Loan Document below the Highest
Lawful Rate until the total amount of interest accrued pursuant to this
Agreement or such other Loan Document, as the case may be, and such fees or
compensation deemed to be interest equals the amount of interest which would
have accrued to such Lender or Administrative Agent if a varying rate per annum
equal to the interest provided pursuant to any other relevant Section hereof
(other than this Section) or thereof, as applicable, had at all times been in
effect, plus the amount of fees which would have been received but for the
effect of this Section; and
          (e) with the intent that the rate of interest herein shall at all
times be lawful, and if the receipt of any funds owing hereunder or under any
other agreement related hereto (including any of the other Loan Documents) by
such Lender, such Issuing Lender or such Administrative Agent would cause such
Lender to charge Borrowers a criminal rate of interest, the Lenders, the Issuing
Lender and the Administrative Agent agree that they will not require the payment
or receipt thereof or a portion thereof which would cause a criminal rate of
interest to be charged by such Lender, such Issuing Lender or such
Administrative Agent, as applicable, and if received such affected Lender, such
Issuing Lender or Administrative Agent will return such funds to Borrowers so
that the rate of interest paid by Borrowers shall not exceed a criminal rate of
interest from the date this Agreement was entered into.
     SECTION 10.14 USA Patriot Act. Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow such Lender to identify the Borrowers in accordance with the
Act.
     SECTION 10.15 Final Agreement of the Parties. THIS WRITTEN AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

91



--------------------------------------------------------------------------------



 



     SECTION 10.16 Amendment and Restatement; Purchase and Sale of Loans and
Participations. This Agreement is an amendment and restatement of the Original
Agreement in its entirety upon and subject to the terms, conditions and
provisions herein.
          The Existing Lenders hereby sell, assign, transfer and convey, and
Lenders hereby purchase and accept, so much of the loans and obligations
outstanding pursuant to the Original Agreement and all of the related rights,
titles, benefits, interests, privileges, claims, liens, security interests, and
obligations existing and to exist (collectively the “Interests”) such that,
after giving effect to such conveyances, each Lender’s commitment and share of
outstanding loans and obligations under the Original Agreement, as continued
pursuant to this Agreement, shall be equal to the Revolving Loan Commitment and
Revolving Credit Exposure, respectively, of such Lender, provided that the
Lenders shall not be liable for any act or omission of the Existing Lenders
occurring prior to the Effective Date. The foregoing assignments, transfers and
conveyances are without recourse to the Existing Lenders and without any
warranties whatsoever by the administrative agent under the Original Agreement
or any Existing Lender as to title, enforceability, collectibility,
documentation or freedom from liens or encumbrances, in whole or in part, other
than the warranty by each Existing Lender that it has not previously sold,
transferred, conveyed or encumbered such Interests. Each Lender so acquiring a
part of such outstanding loans assumes its Revolving Loan Commitment of the
outstanding loans, commitments, rights, titles, interests, privileges, claims,
liens, security interests, benefits and obligations under this Agreement and the
other Loan Documents.
[Signature pages to follow]

92



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

              DOMESTIC BORROWER:
 
            ION GEOPHYSICAL CORPORATION,
a Delaware corporation
 
       
 
  By:   /s/ R. Brian Hanson
 
       
 
  Name:   R. Brian Hanson
 
  Title:   Executive Vice President and
 
      Chief Financial Officer

-93-



--------------------------------------------------------------------------------



 



              FOREIGN BORROWER:
 
            ION INTERNATIONAL S.À R.L.,
a Luxembourg private limited liability company
 
       
 
  By:   /s/ R. Davis Maxey
 
       
 
  Name:   R. Davis Maxey
 
  Title:   Category A Manager

-94-



--------------------------------------------------------------------------------



 



              GUARANTOR OF DOMESTIC AND
FOREIGN LOANS:
 
            GX TECHNOLOGY CORPORATION,
a Texas corporation
 
       
 
  By:   /s/ R. Brian Hanson
 
       
 
  Name:   R. Brian Hanson
 
  Title:   Vice President

-95-



--------------------------------------------------------------------------------



 



              GUARANTOR OF DOMESTIC AND
FOREIGN LOANS:
 
            ION EXPLORATION PRODUCTS (U.S.A.), INC.,
a Delaware corporation
 
       
 
  By:   /s/ R. Brian Hanson
 
       
 
  Name:   R. Brian Hanson
 
  Title:   Vice President

-96-



--------------------------------------------------------------------------------



 



              GUARANTOR OF DOMESTIC AND
FOREIGN LOANS:
 
            I/O MARINE SYSTEMS, INC.,
a Louisiana corporation
 
       
 
  By:   /s/ R. Brian Hanson
 
       
 
  Name:   R. Brian Hanson
 
  Title:   Vice President

-97-



--------------------------------------------------------------------------------



 



              GUARANTOR OF FOREIGN LOANS:
 
            CONCEPT SYSTEMS LIMITED, a private limited company incorporated
under the law of Scotland
 
       
 
  By:   /s/ Alistair Arnot
 
       
 
  Name:   Alistair Arnot
 
  Title:   Director

-98-



--------------------------------------------------------------------------------



 



              GUARANTOR OF FOREIGN LOANS:
 
            I/O CAYMAN ISLANDS, LTD, an Exempted Company
incorporated in the Cayman Islands
 
       
 
  By:   /s/ R. Brian Hanson
 
       
 
  Name:   R. Brian Hanson
 
  Title:   Director

-99-



--------------------------------------------------------------------------------



 



              GUARANTOR OF FOREIGN LOANS:
 
            ION INTERNATIONAL HOLDINGS L.P.,
a Bermuda limited partnership
 
       
 
  By:
  ION Exploration Products (USA) Inc., a Delaware corporation, its General
Partner
 
       
 
  By:   /s/ R. Brian Hanson
 
       
 
  Name:   R. Brian Hanson
 
  Title:   Vice President

-100-



--------------------------------------------------------------------------------



 



              GUARANTOR OF FOREIGN LOANS:
 
            SENSOR NEDERLAND B.V., a private company incorporated under the laws
of The Netherlands  
 
  By:   /s/ R. Brian Hanson
 
       
 
  Name:   R. Brian Hanson
 
  Title:   Director

-101-



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT AND LENDER:
 
            HSBC BANK USA, N.A.
 
       
 
  By:   /s/ Steven F. Larsen
 
       
 
  Name:   Steven F. Larsen
 
  Title:   First Vice President

-102-



--------------------------------------------------------------------------------



 



              LENDER:
 
            ABN AMRO BANK N.V.
 
       
 
  By:   /s/ James L. Moyes
 
       
 
  Name:   James L. Moyes
 
  Title:   Managing Director
 
       
 
  By:   /s/ Lizabeth Lary
 
       
 
  Name:   Lizabeth Lary
 
  Title:   Director

-103-



--------------------------------------------------------------------------------



 



              LENDER:
 
            CITIBANK, N.A.
 
       
 
  By:   /s/ Faith E. Allen
 
       
 
  Name:   Faith E. Allen
 
  Title:   Sr. Vice President
 
      Area Manager

-104-



--------------------------------------------------------------------------------



 



              LENDER:
 
            WHITNEY NATIONAL BANK
 
       
 
  By:   /s/ Kevin Rafferty
 
       
 
  Name:   Kevin Rafferty
 
  Title:   Senior Vice President

-105-



--------------------------------------------------------------------------------



 



              LENDER:
 
            PNC BANK, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ W. J. Bowne
 
       
 
  Name:   W. J. Bowne
 
  Title:   Managing Director

-106-



--------------------------------------------------------------------------------



 



              LENDER:
 
            ABU DHABI INTERNATIONAL BANK INC.
 
       
 
  By:   /s/ David J. Young
 
       
 
  Name:   David J. Young
 
  Title:   Vice President
 
       
 
  By:   /s/ Nagy S. Kolta
 
       
 
  Name:   Nagy S. Kolta
 
  Title:   Executive Vice President

-107-